[Exhibit 10.4]


LEASE


THIS LEASE (this “Lease”) dated as of July 1, 2006, is made by and between
MAXTOR REALTY CORPORATION, a Delaware corporation, with an office at 333 South
Street, Shrewsbury, Massachusetts 01545 (“Landlord”), and ADVANCED MICROSENSORS,
INC., a Delaware corporation, with an office at 333 South Street, Shrewsbury,
Massachusetts 01545 (“Tenant”).


BASIC LEASE PROVISIONS


I.
DEMISE OF PREMISES

 
In consideration of the Rent and the covenants and agreements made herein,
including the General Terms, Covenants and Conditions attached hereto and made a
part hereof, Landlord leases to Tenant and Tenant leases from Landlord the
Premises (as outlined on the plan attached hereto as Exhibit A) located in the
Building within the Project, including all corridors and lavatories on the
floors of the Building on which Tenant is the only tenant, together with the
exclusive use of the Emergency Response Team Room in the Building (subject to
the provisions of Exhibit C) and the nonexclusive right to use and enjoy, in
common with Landlord and others, the following portions of the Project:  the
entrance foyer and lobby of the Building; the corridors and lavatories
designated by Landlord as Common Areas and located on the floors of the Building
not leased by Tenant or on which Tenant is not the only tenant; the cafeteria;
the amphitheater (subject to Landlord’s fees and regulations related thereto);
the fitness center (subject to the provisions of Exhibit D); and the stairways,
elevators, shipping and receiving area (sometimes collectively referred to as
the “Building Common Areas”); and all other portions of the Project, including
parking areas (subject to Section 35) but excluding portions of the Project
leased or leasable to other tenants (sometimes collectively referred to as the
“Project Common Areas”, and together with the Building Common Areas, the “Common
Areas”), to have and hold for the Term (as hereinafter defined), subject to the
terms and conditions hereof.
 
II.
TERMS

 
As used in this Lease, the following terms shall have the following meanings:
 
A.          Land:  the real property commonly known as 333 South Street,
Shrewsbury, Massachusetts.
 
B.           Building:  the building known as Building 2 on the Land situated at
333 South Street, Shrewsbury, Massachusetts.
 
C.           Project:  the Land on which Building 1 and Building 2 are situated,
Building 1 and Building 2, the Common Areas and any improvements and Leasehold
Improvements (as defined in Section 9(a)) situated thereon.


D.           Premises:  that part of the Building outlined on Exhibit A,
containing approximately 64,683 rentable square feet (“RSF”). The Premises
consist of: (1) Mod 1-1 (lab), containing 2,944 RSF, (2) Mod 11-1 (lab),
containing 1,906 RSF, (3) Mod 10-1 (clean room), containing 12,302 RSF, (4) Mod
11-1 (clean room), containing 10,130 RSF, (5) Mod 7-1 (clean room), containing
10,434 RSF, (6) Mod 6-2 (office), containing 11,085 RSF, (7) Mod 9-2 (office),
containing 11,833 RSF, (8) Mod 1-2 (lab), containing 1,745 RSF, and (9) Mod 11-2
(lab), containing 2,304 RSF.

 
 

--------------------------------------------------------------------------------

 
 
E.           Building Manager: Maxtor Realty Corporation, or such other entity
as Landlord may designate.
 
F.           Commencement Date:  July 1, 2006.
 
G.           Term: five (5) years commencing on the Commencement Date and
expiring at the close of the day on June 30, 2011 (the “Termination Date”).
 
H.           Base Rent:  Base Rent for office space (Mod 6-2 and Mod 9-2) shall
be $0.00 per RSF for the first Lease Year, $5.56 per RSF for the second Lease
Year, $5.62 per RSF for the third Lease Year, $5.68 per RSF for the fourth Lease
Year, and $5.74 per RSF for the fifth Lease Year.  Base Rent for lab space (Mod
1-1, Mod 11-1, Mod 1-2, and Mod 11-2) shall be $13.00 per RSF for the first
Lease Year, $13.13 per RSF for the second Lease Year, $13.26 per RSF for the
third Lease Year, $13.39 per RSF for the fourth Lease Year, and $13.53 per RSF
for the fifth Lease Year. Base Rent for clean room space (Mod 10-1, Mod 11-1,
and Mod 7-1) shall be $23.20 per RSF for the first Lease Year, $23.43 per RSF
for the second Lease Year, $23.67 per RSF for the third Lease Year, $23.90 per
RSF for the fourth Lease Year, and $24.14 per RSF for the fifth Lease Year;
provided, however, that with respect to Mod 11-1 (clean room), no Base Rent
shall be payable until the earlier of (1) July 1, 2008 and (2) the date that
Tenant first commences use of said Mod 11-1 (clean room) or utilizes said Mod
11-1 (clean room) in any manner other than operation of the equipment present in
said Mod-11-1 (clean room) (Despatch 3 - GMR oven, Nordiko 9550 - DLC sputtering
system, Nordiko 7406 - IBD/IBE system, and K&S - Dicing saw) on the Commencement
Date(but utility costs for operating said equipment shall be payable commencing
on the Commencement Date and Tenant shall be responsible for the costs of all
repairs to such equipment). All Base Rent shall be payable in equal monthly
installments.


I.            Tenant’s Proportionate Share:  Tenant’s Proportionate Share of the
office space shall be a fraction, the numerator of which is 22,918 and the
denominator of which is 40,713.  Tenant’s Proportionate Share of the lab and
clean room space shall be a fraction, the numerator of which is 41,765 and the
denominator of which is 102,995.
 
J.            Security Deposit:  None
 
K.           Landlord’s Notice Address:
 

 
Maxtor Realty Corporation
 
333 South Street
 
Shrewsbury, Massachusetts 01545
 
Attn: Gary LeBlanc
     
With a copy to:
     
William Sweeney, General Counsel
 
Maxtor Realty Corporation
 
2452 Clover Basin Drive
 
Longmont, Colorado 80503


 
2

--------------------------------------------------------------------------------

 


Tenant’s Notice Address :

 
Advanced MicroSensors, Inc.
 
333 South Street
 
Shrewsbury, Massachusetts 01545
 
Attn: Tina M. Krasnecky
     
With a copy to:
     
Foley Hoag LLP
 
155 Seaport Boulevard
 
Boston, MA 02210
 
Attn: Real Estate Department



L.           Normal Business Hours:  the Building’s normal business hours are
from 8 a.m. to 5 p.m. Monday through Friday, except recognized holidays.
 
M.          Parking Spaces:  During Normal Business Hours, Tenant shall be
entitled to the nonexclusive use in common with Landlord and others of 226
spaces.
 
N.           Parking Fee:  subject to the provisions of Section 35, none.
 
O.           Permitted Use:  Office, lab and clean room.
 
P.           Tenant’s Representatives:  Tenant’s employees, agents, contractors,
customers, students, licensees and invitees.
 
III.           Exhibits
 
The exhibits and riders listed below are incorporated in this Lease and are to
be construed as part hereof:


A.           Plan showing the Premises


B.           Rules and Regulations
 
C.           Environmental Matters Agreement
 
D.           Terms and Condition Governing Use of Fitness Facility
 
E.           AMS Equipment List

 
3

--------------------------------------------------------------------------------

 

In witness whereof, Landlord and Tenant have executed or caused to be executed
this Lease as of the date first written above.


TENANT:
 
LANDLORD:
     
ADVANCED MICROSENSORS, INC.
 
MAXTOR REALTY CORPORATION
       
By:
   
By:
       
Timothy C. Stucchi
 
Its
     
Its President
 
 
     
By:
           
Tina M. Krasnecky
         
Its Treasurer
   

 
 
4

--------------------------------------------------------------------------------

 

GENERAL TERMS, COVENANTS AND CONDITIONS


Table of contents
SECTION
PAGE
   
1.
Commencement of Term
1
     
2.
Rent
1
     
3.
Late Payments
3
     
4.
Use of the Premises
3
     
5.
Services
4
     
6.
Construction
6
     
7.
Repairs and Maintenance
6
     
8.
Alterations
7
     
9.
Tenant’s Property and Leasehold Improvements
8
     
10.
Rules and Regulations
8
     
11.
Certain Rights Reserved to the Landlord
8
     
12.
Assignment and Subletting
9
     
13.
Holding Over
11
     
14.
Surrender of the Premises
11
     
15.
Destruction or Damage
12
     
16.
Eminent Domain
12
     
17.
Indemnification
13
     
18.
Tenant’s Insurance
14
     
19.
Subordination and Attornment; Mortgagee Protection
15
     
20.
Estoppel Certificate By Tenant
15
     
21.
Transfer of Landlord’s Interest
16
     
22.
Default
16
     
23.
Bankruptcy
17
     
24.
Brokerage Fees
17
     
25.
Notices
17
     
26.
Government Energy or Utility Controls
17
     
27.
Security Deposit
17
     
28.
Quiet Enjoyment
17
     
29.
Observance of Law
17


 
 

--------------------------------------------------------------------------------

 


30.
Force Majeure
19
     
31.
Curing Tenant’s Defaults; Additional Rent
19
     
32.
Limitation of Landlord’s Liability
19
     
33.
Shoring
20
     
34.
Sign Control
20
     
35.
Parking
20
     
36.
Environmental Matters Agreement
  20
37.
Miscellaneous
21
     
38.
Option to Renew
  23
39
Confidentiality
  24


 
 

--------------------------------------------------------------------------------

 

GENERAL TERMS, COVENANTS AND CONDITIONS
 
1.    Commencement of Term
 
The Commencement Date shall be the date set forth in Section II.G. of the Basic
Lease Provisions.
 
2.    Rent
 
(a)           Base Rent.  Tenant shall pay Base Rent in equal monthly
installments in advance on the first day of each month of the Term.  If the Term
shall commence on a day other than the first day of a month or end on a day
other than the last day of a month, Base Rent for such partial month shall be
prorated on a per diem basis.
 
Additional Rent.
 
(i)           Commencing on the Commencement Date, in addition to Base Rent,
Tenant shall pay to Landlord, as Additional Rent, Tenant’s Proportionate Share
of Operating Expenses for the Building relating to such portion of the
Premises.  Operating Expenses and Tenant’s Proportionate Share of Operating
Expenses will be calculated separately for the Office Space and the Lab/Clean
Rooms in the Building. Notwithstanding the foregoing, no payments of Tenant’s
Proportionate Share of Operating Expenses shall be payable with respect to Mod
11-1 (clean room) until the earlier of (1) July 1, 2008 and (2) the date that
Tenant first operates the HVAC air handling equipment in Mod 11-1 (clean room)
or utilizes said Mod 11-1 (clean room) in any manner other than operation of the
equipment present in said Mod-11-1 (Despatch 3 - GMR oven, Nordiko 9550 - DLC
sputtering system, Nordiko 7406 - IBD/IBE system, and K&S - Dicing saw) on the
Commencement Date .


(ii)          As used in this Lease, the term “Operating Expenses” means: all
reasonable costs of management, operation and maintenance of the Building and
the proportionate share of the Project, including without limitation, real and
personal property taxes and assessments (and any tax levied in whole or in part
in lieu of or in addition to real property taxes); wages, salaries and
compensation of employees; consulting, accounting, legal (except as limited by
subsections (iii)(8) and (iii)(9) below), janitorial, maintenance, guard, and
other services; management fees and costs (charged by Landlord, any affiliate of
Landlord, or any other entity managing the Building and determined at a rate
consistent with prevailing market rates for comparable services and buildings);
reasonable reserves for Operating Expenses; that part of office rent or rental
value of space in the Building used or furnished by Landlord to enhance, manage,
operate, and maintain the Building (provided, that, the square footage of such
space is included in the rentable square footage of the Building); power, water,
waste disposal, and other utilities; materials and supplies; landscaping;
maintenance and repairs and other common area maintenance costs; costs of
insurance obtained with respect to the Building; and any other costs (including
costs of capital items which could by treated as capital expenditures under
generally accepted accounting principals, except as limited by
subsection(iii)(11) below), charges, and expenses which would be regarded as
management, maintenance, and operating expenses.

 
 

--------------------------------------------------------------------------------

 

(iii)         The Operating Expenses will not include: (1) costs of alterations
of space or other improvements made for tenants of the Building; (2) finders’
fees and real estate brokers’ commissions; (3) ground lease payments, mortgage
principal or interest; (4) costs of excess or additional services provided to
any tenant in the Building, including Tenant, which are directly billed to any
such tenant, or which are not provided to Tenant; (5) the cost of repairs due to
casualty or condemnation which are reimbursed by third parties; (6) any cost due
to Landlord’s breach of this Lease; (7) any income, estate, inheritance, or
other transfer tax and any excess profit, franchise, or similar taxes on
Landlord’s business; (8) all costs, including legal fees, relating to activities
for the solicitation and execution of leases of space in the Building; (9) any
legal fees incurred by Landlord in enforcing its rights under other leases for
premises in the Building; (10) those items payable by Tenant as set forth in
Section 2(a)(vii) below; or (11) costs of capital expenditures which are not
amortized over the useful life of such expenditures in accordance with generally
accepted accounting principles, consistently applied.


(iv)         The Operating Expenses for each fiscal year of Landlord which vary
with occupancy and which are attributable to any part of the Term in which less
than 95% of the rentable area of the Building is occupied, will be adjusted by
Landlord to the amount which Landlord reasonably believes that they would have
been if 95% of the rentable area of the Building had been so occupied.


(v)         Estimated Payments.   During each fiscal year of Landlord or partial
fiscal year of Landlord in the Term, in addition to Monthly Base Rent, Tenant
will pay to Landlord on the first day of each month an amount equal to the
product of Tenant’s Proportionate Share for each of the Office Space and the
Lab/Clean Rooms of the Building multiplied by the “Estimated Operating Expenses”
(defined below) for each such portion of the Building for such fiscal year or
partial fiscal year of Landlord.  “Estimated Operating Expenses” for any fiscal
year of Landlord shall mean Landlord’s reasonable estimate of Operating Expenses
for the Office Space and the Lab/Clean Rooms of the Building for such fiscal
year of Landlord and shall be subject to revision according to the further
provisions of this Section.  During any partial fiscal year of Landlord during
the Term, Estimated Operating Expenses will be estimated on a full-year
bases.  During the last month of each of Landlord’s fiscal years during the
Term, or as soon thereafter as practicable, Landlord will give Tenant written
notice of Estimated Operating Expenses for each portion of the Building for the
ensuing fiscal year of Landlord.  On or before the first day of each month
during the ensuing fiscal year of Landlord(or each month of the Term, if a
partial fiscal year of Landlord), Tenant will pay to Landlord the product of
Tenant’s Proportionate Share of each of the Office Space and the Lab/Clean Rooms
in the Building multiplied by the Estimated Operating Expenses for such portion
of the Building for such fiscal year of Landlord; however, if such written
notice is not given in the last month of Landlord’s fiscal year, Tenant will
continue to make monthly payments on the basis of the prior year’s Estimated
Operating Expenses until the month after such written notice is given, at which
time Tenant will commence making monthly payments based upon the revised
Estimated Operating Expenses.  In the month Tenant first makes a payment based
upon the revised Estimated Operating Expenses, Tenant will pay to Landlord any
increase in the amount payable based upon the revised Estimated Operating
Expenses over the amount payable based upon the prior year’s Estimated Operating
Expenses, for each month which has elapsed since the last month of Landlord’s
fiscal year.  If at any time or times it reasonably appears to Landlord that the
actual Operating Expenses for any fiscal year of Landlord will vary from the
Estimated Operating Expenses for such fiscal year of Landlord, Landlord may, by
written notice to Tenant, revise the Estimated Operating Expenses for such
fiscal year of Landlord, and subsequent payments by Tenant in such fiscal year
of Landlord will be based upon such revised Estimated Operating
Expenses.  Within a reasonable period of time (not to exceed 120 days) following
the end of each fiscal year of Landlord during the Term hereof, Landlord shall
submit to Tenant a statement showing actual Operating Expenses for each of the
Office Space and the Lab/Clean Rooms portions of the Building incurred by
Landlord during the preceding fiscal year and a calculation based thereon.  In
the event that actual Tenant’s Proportionate Share of Operating Expenses exceed
the payments made by Tenant on account of Tenant’s Proportionate Share of
Operating Expenses for such year, Tenant shall pay such difference to Landlord,
as Additional Rent hereunder, such amount to be paid within thirty (30) days
after the date of receipt of the statement of actual Operating Expenses.  If the
actual Tenant’s Proportionate Share of Operating Expenses are less than the
payments made by Tenant on account of Tenant’s Proportionate Share of Operating
Expenses for such year, an amount equal to such difference shall by credited to
Tenant against the monthly installments of Rent next thereafter coming due (or
promptly refund the difference if the Term has ended and Tenant has no further
obligation to Landlord).  Tenant shall have the right, at its expense,
exercisable upon reasonable prior written notice to Landlord, to inspect at
Landlord’s office, during normal business hours, Landlord’s books and records as
they relate to Landlord’s determination of Operating Expenses.  Such inspection
must be within ninety (90) days of Tenant’s receipt of Landlord’s annual
statement for same, and shall be limited to verification of the charges
contained in such statement.  Tenant may not withhold payment of such bill
pending completion of such inspection.  The provisions of this section shall
survive termination or expiration of this Lease and Landlord and Tenant shall
make adjustment for any such expenses as soon as reasonably practical after
expiration or termination of this Lease.  The parties acknowledge that
Landlord’s fiscal year currently ends December 31, and is subject to change.

 
2

--------------------------------------------------------------------------------

 


(vi)         Subject to the provisions of subsection (v) above, Tenant’s
Proportionate Share of Operating Expenses for the Office Space for calendar year
2006 shall be $4.81 per rentable square foot and Tenant’s Proportionate Share of
Operating Expenses for the Lab/Clean Rooms space for the calendar year 2006
shall be $8.80 per rentable square foot.


(vii)        In addition to Tenant’s Proportionate Share of Operating Expenses
(and to the extent not already included in Operating Expenses), Tenant shall pay
for the cost of its usage of lab and clean room utilities (water, gas, and
electricity), copier, mail and postage services, coffee services, custodial
service for the clean rooms and labs, Tenant-initiated work orders (with a 10%
surcharge on all labor and materials for Landlord’s overhead (a “10%
Surcharge”)), DI ultra pure water wages and chemicals, data and voice services,
and any other Tenant generated expenses not covered in Operating expenses. All
such costs shall be paid within fifteen (15) days after Landlord’s submission of
an invoice for payment.
 
(b)          Place of Payment.  All costs and expenses which Tenant assumes or
agrees to pay and any other sum payable by Tenant pursuant to this Lease, other
than Base Rent, shall be deemed additional rent (together with Base Rent
sometimes referred to as the “Rent”).  The Rent shall be paid in lawful money of
the United States of America to the Building Manager or to such other person or
at such other place as Landlord may from time to time designate in writing,
without any prior notice or demand therefor and without deduction or offset.
 
3.    Late Payments
 
If any part of the Rent is not paid within 10 days after it is due, Tenant shall
pay Landlord the greater of:  (a) a late charge of five percent of the amount
due; or (b) interest at 12% per annum or the highest rate permitted by law,
whichever is less, on the amount due from its due date until paid.
 
4.    Use of the Premises
 
(a)           Tenant shall use the Premises only for the Permitted Use and all
other uses or purposes are strictly prohibited.  Tenant shall not at any time
use or occupy, or suffer or permit anyone to use or occupy, the Premises or do
or permit anything to be done in the Premises which:  (a) causes or is liable to
cause injury to persons, to the Building or its equipment, facilities or
systems; (b) impairs or tends to impair the character, reputation or appearance
of the Building; (c) impairs or tends to impair the proper and economic
maintenance, operation and repair of the Building or its equipment, facilities
or systems; (d) annoys or inconveniences or tends to annoy or inconvenience
other tenants or occupants of the Building; or (e) would cause Landlord, Tenant,
or any other tenant of the Building to be in violation of any of their
respective environmental or other regulatory permits.

 
3

--------------------------------------------------------------------------------

 

(b)          Landlord and Tenant acknowledge that Tenant has leased a Bulk
Nitrogen Storage System from BOC Gases which is installed on the Project, and
that Tenant is responsible for all lease obligations to BOC Gases with respect
to the Bulk Nitrogen Storage System. Tenant shall remove the leased Bulk
Nitrogen Storage System prior to the end of the Lease term, repair any damage to
the Premises and restore the Premises to their condition prior to the
installation of such Bulk Nitrogen Storage System. Tenant shall be liable to BOC
Gases for any early lease termination fee or other charges which may be payable
and will indemnify Landlord and hold Landlord harmless from and against any such
fee or charges claimed by BOC Gases. Landlord agrees that the leased Bulk
Nitrogen Storage System is for Tenant’s exclusive use, except that Landlord or
other tenants or occupants of the Building may use the system with the written
consent of Tenant, which consent will not be unreasonably withheld or delayed.
In the event of such use by others such user(s) will reimburse Tenant for the
cost of nitrogen used and for a proportionate share (based upon usage) of the
lease charges for the system.
 
5.    Services.  Landlord shall provide the following services as part of
Operating Expenses (unless otherwise noted) to enable continuous (24 hours per
day, 365 days per year) operation of the Premises:
 
(a)           Climate Control:  Landlord shall provide climate control to the
Premises as required in Landlord’s reasonable judgment for the comfortable use
and occupation of the Premises.  The performance by Landlord of its obligations
under this Section 5(a) is subject to Tenant’s compliance with the conditions of
occupancy and connected electrical load established by Landlord.  Use of the
Premises or any part thereof in a manner exceeding the heating, ventilating or
air conditioning design conditions (including occupancy and connected electrical
load), including rearrangement of partitioning which interferes with normal
operation of the heating, ventilating or air conditioning in the Premises, or
the use of computer or data processing machines or other machines or equipment,
may require changes in the heating, ventilating, air conditioning or plumbing
systems or controls servicing the Premises or portions thereof, in order to
provide comfortable occupancy.  Any such required change shall be made by
Landlord at Tenant’s expense as alterations in accordance with the provisions of
Section 8, but only to the extent permitted and upon the conditions set forth in
that Section.
 
(b)           Elevator Service.  Landlord shall furnish elevator service
reasonably consistent with the Permitted Use to be used by Tenant in common with
others.  Landlord may designate a specific elevator for use as a service
elevator.
 
(c)           Janitorial Services:  Landlord shall provide on five (5) business
days per week custodial, cleaning and trash removal services for the Common
Areas and the office portions of the Premises consistent with other areas of the
Project.  Tenant shall be responsible for cleaning the Lab/Clean Rooms within
the Premises; provided, however, at Tenant’s election, Landlord may, in
Landlord’s sole discretion, provide custodial, cleaning and trash removal
services for the Lab/Clean Rooms within the Premises.  If Tenant elects to have
Landlord clean the Lab/Clean Rooms within the Premises and Landlord so agrees to
perform such cleaning, Tenant shall reimburse Landlord within 15 days after
receipt of an invoice the costs incurred by Landlord for such additional
cleaning services (currently approximately $15.00 per hour).  Tenant shall be
allowed to use the on site dumpster for disposal of trash collected from the
Premises; provided, however, that no dangerous, flammable or corrosive materials
or other Hazardous Materials of any kind may be deposited in such dumpster.
 
(d)           Water, Natural Gas and Electricity:  (i) Landlord shall provide
domestic water (including sewer) and natural gas in reasonable quantities to the
Premises and cause electric service equivalent to the Watt Load to be supplied
for lighting and operation of the Premises, including Tenant’s general office
machines, computers and laboratory equipment.  (ii) Tenant’s use of electric
energy in the Premises shall not at any time exceed the capacity of any of the
risers, piping, electrical conductors and other equipment in or serving the
Premises.  In order to insure that such capacity is not exceeded and to avert
any possible adverse effect upon the Building’s electric system, Tenant shall
not, without Landlord’s prior written consent in each instance, and except for
Tenant’s laboratory equipment existing on the date hereof (and any replacements
thereto with similar energy requirements) connect appliances or heavy duty
equipment, other than ordinary office equipment, to the Building’s electric
system or make any alteration or addition to the Building’s electric
system.  Should Landlord grant such consent, all additional risers, piping and
electrical conductors or other equipment therefor shall be provided by Landlord
and the cost thereof shall be paid by Tenant within 15 days of Landlord’s demand
therefor.

 
4

--------------------------------------------------------------------------------

 
 
(e)          DI Water System.  Landlord shall make available to Tenant, and
shall be responsible for the operation, maintenance and repair of, the DI water
system (including DI water service).  Tenant shall reimburse Landlord within 15
days after receipt of an invoice for its proportionate share of Landlord’s costs
in connection with the operation and usage of the DI water system, including but
not limited to operation, maintenance, repair, chemicals and
water.  Notwithstanding the foregoing, if,  under generally accepted accounting
principles, consistently applied, any repair cannot be expensed in the year when
made, Landlord shall amortize the cost of such repair over its useful life and
Tenant’s reimbursement obligations  in any given year shall not exceed its
proportionate share of the amount which Landlord is permitted to amortize.


(f)           Wastewater Treatment System.  As more particularly set forth in
Exhibit C attached hereto, Landlord shall be responsible for the operation and
maintenance of the industrial wastewater treatment system serving the Premises
in common with other portions of the Project. Tenant shall reimburse Landlord
within 15 days after receipt of an invoice for its proportionate share of
Landlord’s costs in connection with the operation and usage of the industrial
wastewater treatment system , including but not limited to operation,
maintenance, repair, chemicals and water.  Notwithstanding the foregoing,
if,  under generally accepted accounting principles, consistently applied, any
repair cannot be expensed in the year when made, Landlord shall amortize the
cost of such repair over its useful life and Tenant’s reimbursement
obligations  in any given year shall not exceed its proportionate share of the
amount which Landlord is permitted to amortize.


(g)          Uninterrupted Power Source.  Landlord shall be responsible for the
operation, maintenance and repair of the UPS  system serving Mods 7 and
10.    Tenant shall reimburse Landlord within 15 days after receipt of an
invoice for Landlord’s third-party costs in connection with UPS
system.  Notwithstanding the foregoing, if,  under generally accepted accounting
principles, consistently applied, any repair cannot be expensed in the year when
made, Landlord shall amortize the cost of such repair over its useful life and
Tenant’s reimbursement obligations in any given year shall not exceed the amount
which Landlord is permitted to amortize.


(h)          Access and Security:  Tenant shall have access to the Premises 24
hours per day, seven days per week, subject to Landlord’s reasonable security
requirements.  Landlord shall furnish security for the Project 24 hours per day,
seven days per week, in such manner as Landlord shall determine in its
reasonable discretion.  Notwithstanding anything contained herein to the
contrary, Landlord shall not be liable to Tenant, Tenant’s employees, invitees,
contractors or guests for losses due to theft or burglary, or for damages done
by unauthorized persons in the Building or the Project.


(i)           Landscaping and Snow Removal.  Landlord shall maintain and repair
the grounds (including landscaping), parking areas, driveways, sidewalks and
shall be responsible for snow and ice removal. Landlord’s costs for the
foregoing shall be included in Operating Expenses.

 
5

--------------------------------------------------------------------------------

 

(j)           Other Building Services.  Landlord shall be responsible for the
daily operation and maintenance of equipment and Building Systems (as defined in
Section 7(a)) serving the Premises sufficient to enable continuous (24 hours per
day, 365 days per year) operations of the Premises, including the following
building equipment and systems: electrical, process cooling water, process
vacuum and house vacuum, emergency generators, lighting, plumbing, sanitary and
storm sewers, irrigation, fire detection, fire suppression, mechanical,
chillers, boilers, compressed air, kitchen equipment, and dock
levelers.  Subject to Tenant’s reimbursement obligations under Section 2(a)(vii)
above, Landlord shall provide photocopying, mailroom and fax services to the
Project.


(k)          Landlord does not warrant that any of the services referred to
above, or any other services which Landlord may supply, will be free from
interruption, and Tenant acknowledges that any one or more such services may be
suspended by reason of accident, repairs, inspections, alterations or
improvements necessary to be made, or by strikes or lockouts, or by reason of
operation of law, or causes beyond the reasonable control of Landlord.  Any
interruption or discontinuance of service shall not be deemed an eviction or
disturbance of Tenant’s use and possession of the Premises, or any part thereof,
nor render Landlord liable to Tenant for damages by abatement of the Rent or
otherwise, nor relieve Tenant from performance of Tenant’s obligations under
this Lease.  Although Landlord shall not be liable for any interruption or
suspension of any of the services referred to above under any circumstance,
Landlord shall exercise reasonable diligence to restore any service so
interrupted or suspended as soon as practicable. Notwithstanding anything in
this Lease to the contrary, in the event an interruption of an essential
Building service (e.g., electricity, HVAC, water, sewer or required Landlord
substantive repairs) not caused by Tenant or its agents, employees or
contractors, or by Force Majeure or laws passed or executive orders issued, but
rather within the direct control of Landlord, results in Tenant being
unreasonably prevented from conducting business on a normal basis in a
substantial portion of the Premises for a period in excess of five consecutive
business days, then Tenant shall be entitled to a ratable abatement of Rent for
each full day of such interruption until such interruption is substantially
cured.


6.    Construction
 
Landlord is performing no improvements to the Premises, and the Premises are
being delivered strictly in their condition “as is” and Tenant acknowledges that
it has inspected the same and found them satisfactory.  Tenant’s taking
possession of the Premises shall be conclusive evidence that the Premises were
in good order, condition and repair when Tenant took possession.  No promise of
Landlord to alter, remodel, repair or improve the Premises or the Building and
no representation, either expressed or implied, respecting any matter or thing
relating to the Building or this Lease (including the condition of the Premises
or the Building) have been made by Landlord to Tenant, other than as may be
contained herein or in a separate exhibit signed by Landlord and Tenant.
 
7.    Repairs and Maintenance
 
(a)          Tenant shall keep the Premises, including the Leasehold
Improvements (as defined in Section 9(a)), Tenant’s Property (as defined in
Section 9(b)), the lighting, walls ceilings, and floors of the Premises, the
property identified as Tenant’s repair obligation on Exhibit E, and any other
equipment which use is dedicated to the Premises, neat, clean and in good order
and condition, reasonable wear and tear excepted.  Tenant shall give Landlord
prompt notice of any damage to or defective condition, of which it becomes aware
or reasonably should become aware, in any part or appurtenance of the Premises,
the Leasehold Improvements, Tenant’s Property, or the Building including
mechanical, electrical, plumbing, heating, ventilating, air conditioning and
other equipment, facilities and systems located within or serving the Building
(hereinafter the “Building Systems”).  Tenant shall be responsible for all
repairs, replacements and alterations in and to the Premises, the Leasehold
Improvements, Tenant’s Property, the lighting, walls ceilings, and floors of the
Premises, the property identified as Tenant’s repair obligation on Exhibit E,
and any other equipment which use is dedicated to the Premises and for all
repairs, replacements and alterations in and to the Building and the Building
Systems, the need for which arises out of :  (i) Tenant’s use or occupancy of
the Premises, reasonable wear and tear excepted; (ii) the installation or use of
Tenant’s Property in the Premises; (iii) the moving of Tenant’s Property into or
out of the Building; or (iv) any other act or omission of Tenant or Tenant’s
Representatives; provided, however, that such repairs, replacements or
alterations (other than to Tenant’s Property) shall be made by Landlord and
Tenant shall pay Landlord within 10 days of demand the cost therefor plus a 10%
Surcharge.  Landlord may, before commencing any such work or at any time
thereafter, require Tenant to furnish to Landlord such security in form
(including a bond issued by a surety satisfactory to Landlord) and amount as
Landlord shall deem reasonably necessary.

 
6

--------------------------------------------------------------------------------

 


(b)          Tenant shall not place a load upon any floor of the Premises which
exceeds the load per square foot which such floor was designed to carry.
 
(c)          Tenant shall not install business machines or mechanical equipment
which cause unreasonable levels of noise or vibration that may be transmitted to
the structure of the Building or that otherwise violate any provision of this
Lease.
 
(d)          Landlord (except as provided in Section 7(a)) shall, at Landlord’s
expense, repair, replace and maintain the external and structural parts of the
Building and the Building Systems and the Common Areas, and shall perform such
repairs, replacements and maintenance with reasonable dispatch, in a good and
workmanlike manner.  In addition, but notwithstanding anything in this Lease to
the contrary, Landlord shall be responsible (subject to either Tenant's
reimbursement obligations or Landlord's right to include the cost in Operating
Expenses), for the maintenance, repair, replacement and alteration of the
property identified as Landlord's repair obligation on Exhibit E attached
hereto.
 
(e)          Except as provided herein, Landlord shall have no liability to
Tenant nor shall Tenant’s covenants and obligations under this Lease be reduced
or abated in any manner whatsoever by reason of any inconvenience, annoyance,
interruption or injury to business arising from Landlord’s making any repairs or
changes which Landlord is required or permitted by this Lease or by any other
tenant’s lease or required by law to make in or to any portion of the Premises,
the Project, the Building or the Building Systems.  Landlord shall nevertheless
use its best efforts to minimize any interference with Tenant’s business in the
Premises.
 
8.    Alterations
 
(a)           Tenant shall not make any alteration in or to the Premises without
the prior written consent of Landlord which consent shall not be unreasonably
withheld, conditioned or delayed.  If alterations requested by Tenant are made
by Landlord, Tenant shall pay Landlord within 15 days of demand the cost
therefor plus a 10% Surcharge.  If Landlord gives its consent to the making of
alterations by Tenant, all such work shall be done in accordance with such
requirements and upon such conditions as Landlord, in its sole discretion, may
impose.  Any review or approval by Landlord of any plans or specifications with
respect to any alteration is solely for Landlord’s benefit, and without any
representation or warranty whatsoever to Tenant with respect to the adequacy,
correctness or efficiency thereof or otherwise.  Notwithstanding anything to the
contrary contained herein, Landlord’s consent shall not be required for
alterations requested by Tenant that do not exceed $10,000.00 to complete and
that do not materially affect the Building’s equipment, facilities, systems or
structural components and that are not visible from the Common Areas or the
exterior of the Building, provided Tenant delivers Landlord reasonable prior
notice of such work and provided further that all such work shall otherwise be
done in accordance with this Section and upon such conditions as Landlord may
reasonably determine.

 
7

--------------------------------------------------------------------------------

 

(b)          Tenant shall defend, indemnify and save harmless Landlord from and
against any and all mechanics’ and other liens and encumbrances filed by any
person claiming through or under Tenant, including security interests in any
materials, fixtures, equipment or any other improvements or appurtenances
installed in and constituting part of the Premises and against all costs,
expenses and liabilities (including reasonable attorneys’ fees) incurred in
connection with any such lien or encumbrance or any action or proceeding brought
thereon.  Tenant at its expense shall procure the satisfaction or discharge of
record of all such liens and encumbrances within 20 days after the filing
thereof.
 
9.    Tenant’s Property and Leasehold Improvements
 
(a)           All fixtures, equipment, improvements and appurtenances attached
to or built into the Premises (excluding Tenant’s Property), whether or not by
or at the expense of Tenant, any carpeting or other personal property in the
Premises on the Commencement Date installed by Landlord, and the existing
furniture (except that furniture purchased by Tenant) in the office portion of
the Premises, telephone systems and base data infrastructure (collectively
hereinafter “Leasehold Improvements”):  (i) shall be and remain a part of the
Premises; (ii) shall be deemed the property of Landlord; and (iii) shall not be
removed by Tenant without Landlord’s consent.


(b)           All movable partitions, other business and trade fixtures,
furnishings, furniture, machinery and equipment, communications equipment, and
other personal property located in the Premises and purchased by or to be
purchased by Tenant, without expense to Landlord, which can be removed without
material damage to the Building (collectively sometimes hereinafter called
“Tenant’s Property”), shall be and shall remain the property of Tenant and,
except as otherwise prohibited by this Lease, may be removed by it at any time
during the Term; provided that, if any of Tenant’s Property is removed, Tenant
shall pay the cost of repairing any damage to the Premises or to the Building
resulting from such removal in accordance with Section 7(a).
 
10.  Rules and Regulations
 
Tenant shall comply with (and cause Tenant’s Representatives to comply with) the
rules and regulations attached hereto as Exhibit C and with such reasonable
modifications thereof and additions thereto as Landlord may from time to time
make and publish to Tenant; provided, however, in no event shall such rules or
regulations contradict or abrogate any right or privilege herein expressly
granted to Tenant in this Lease.  Landlord shall not be responsible for the
violation by anyone of any of said rules and regulations.  Although Landlord
shall not be responsible for the violation by anyone of any of the Rules,
Landlord shall use reasonable efforts to enforce the Rules in a
non-discriminatory manner.
 
11.  Certain Rights Reserved to the Landlord
 
Landlord reserves the following rights, exercisable without liability to Tenant
for damage or injury to property, person or business and without effecting an
eviction, constructive or actual, or disturbance of Tenant’s use or possession
or giving rise to any claim:
 
(a)          To name the Building and to change the name or street address of
the Building;
 
(b)          To install and maintain all signs on the exterior and interior of
the Building;
 
(c)          To designate all sources furnishing sign painting and lettering;
 
(d)          During the last 90 days of the Term, if Tenant has vacated the
Premises, to decorate, remodel, repair, alter or otherwise prepare the Premises
for re-occupancy, without affecting Tenant’s obligation to pay Rent for the
Premises;

 
8

--------------------------------------------------------------------------------

 
 
(e)          To have pass keys to the Premises and all doors therein, excluding
Tenant’s vaults and safes and any other areas that Tenant has identified to
Landlord as having confidential or proprietary information of Tenant’s or any of
its vendors or business partners and thereafter approved by Landlord;
 
(f)           On reasonable prior notice to Tenant, to exhibit the Premises to
any prospective purchaser, mortgagee, or assignee of any mortgage on the
Building or Land and to others having an interest therein at any time during the
Term, and to prospective tenants during the last six months of the Term;
 
(g)          Upon reasonable prior notice to Tenant (except in the case of
emergency), to take any and all measures, including entering the Premises for
the purpose of making inspections, repairs, alterations, additions, and
improvements to the Premises or to the Building (including for the purpose of
checking, calibrating, adjusting and balancing controls and other parts of the
Building Systems), as may be necessary or desirable for the operation,
improvement, safety, protection or preservation of the Premises or the Building,
or in order to comply with all laws, orders and requirements of governmental or
other authority, or as may otherwise be permitted or required by this Lease;
provided, however, that Landlord shall use practicable efforts (except in an
emergency) to minimize interference with Tenant’s business in the
Premises.  Notwithstanding the foregoing, Landlord shall under no circumstance
have any liability for disrupting Tenant’s business if Landlord or its agents
enter the Premises as provided herein, nor shall such access by Landlord or its
agents be deemed an eviction or disturbance of Tenant’s use and possession of
the Premises, or any part thereof, nor shall such access by Landlord or its
agents relieve Tenant from performance of Tenant’s obligations under this Lease;
 
(h)          To relocate various facilities within the Project, the Building or
the Land if Landlord shall determine such relocation to be in the best interest
of the development of the Project, provided that such relocation shall not
reduce the usable area of the Premises, or materially restrict access to the
Premises, or  access to any other portion of the Project to extent Tenant is
permitted use of and access to such areas pursuant to this Lease; and
 
(i)           To install vending machines of all kinds in the Premises and the
Building and to receive all of the revenue derived therefrom; provided, however,
that no vending machines shall be installed by Landlord in the Premises unless
Tenant so requests.
 
12.  Assignment and Subletting
 
(a)           (i)           Tenant shall not assign, mortgage or encumber this
Lease, nor sublet, suffer or permit the Premises or any part thereof to be used
by others, without the prior written consent of  Landlord in each instance,
which consent shall not be unreasonably withheld, conditioned or delayed.  If
this Lease be assigned, or if the Premises or any part thereof be sublet or
occupied by anyone other than Tenant without Landlord’s prior written consent,
Landlord may collect rent from the assignee, subtenant or occupant, and apply
the net amount collected to the Rent, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant, or the
acceptance of the assignee, subtenant or occupant as tenant, or a release of
Tenant from the further performance of its covenants herein contained.  The
consent by Landlord to an assignment or subletting shall not be construed to
relieve Tenant from obtaining Landlord’s written consent to any further
assignment or subletting.

 
9

--------------------------------------------------------------------------------

 

(ii)         For the purposes of this Lease, an “assignment” prohibited by this
Section shall be deemed to include the following: (i) if Tenant is a
partnership, a withdrawal or change (voluntary, involuntary, by operation of law
or otherwise) of any of the partners thereof, or the dissolution of the
partnership; (ii) if Tenant consists of more than one person, a purported
assignment, transfer, mortgage or encumbrance (voluntary, involuntary, by
operation of law or otherwise) from one thereof unto the other or others
thereof; (iii) if Tenant is a corporation, any dissolution, merger,
consolidation or other reorganization of Tenant, or any change in the ownership
(voluntary, involuntary, by operation of law, creation of new stock or
otherwise) of 50% or more of its capital stock from the ownership existing on
the date of execution hereof; or (iv) if Tenant is any other entity, including a
limited liability company, any dissolution or any change in ownership
(voluntary, involuntary, by operation of law or otherwise) of 50% or more in the
aggregate of an interest in Tenant by any party or parties in interest on the
date of execution hereof; or (v) the sale of 50% or more of the value of the
assets of Tenant.
 
Notwithstanding the foregoing, without Landlord’s consent but upon 10 days’
notice to Landlord, this Lease may be assigned, or the Premises may be sublet
(in whole or in part), to any entity which is a parent, subsidiary or affiliate
of Tenant,  or to an entity which succeeds to Tenant by reason of merger,
reorganization, consolidation or acquisition (whether of Tenant’s equity or
assets), provided, however, in the case of an assignment or a sublease of all or
substantially all of the Premises, that the financial net worth of the proposed
assignee or sublessee (assets less liabilities) is equal to or greater than the
net worth of Tenant immediately prior to such assignment or subletting or the
net worth of Tenant at the time of execution of this Lease (whichever is
greater).  For the purposes of this Section a “parent” shall mean an entity
which owns not less than 100% of the outstanding stock of Tenant, a “subsidiary”
shall mean any entity not less than 100% of whose outstanding stock shall be
owned by Tenant, and an “affiliate” shall mean any entity not less than 100% of
whose outstanding stock shall be owned by Tenant’s parent.


 (iv)       Notwithstanding the foregoing, without Landlord’s consent but upon
10 days’ written notice to Landlord, Tenant shall be entitled to permit a
third-party customer, development partner or contractor of Tenant to use or
occupy the Lab/Clean Rooms within the Premises to conduct the same or
substantially similar operations theretofore being conducted in the Lab/Clean
Rooms by Tenant.
 
(b)         No less than 30 days prior to the effective date of a proposed
assignment or sublease (other than one made pursuant to Subsection 12(a)(iii) or
(iv)), Tenant shall offer to reconvey to Landlord, as of the effective date,
that portion of the Premises which Tenant is seeking to assign or sublet, which
offer shall contain an undertaking by Tenant to accept, as full and adequate
consideration for the reconveyance, Landlord’s release of Tenant from all future
Rent and other obligations under this Lease with respect to the Premises or the
portion thereof so reconveyed.  Landlord, in its absolute discretion, shall
accept or reject the offered reconveyance within 30 days of the offer and if
Landlord accepts, the reconveyance shall be evidenced by an agreement acceptable
to Landlord in form and substance.  If Landlord fails to accept or reject the
offer within the 30-day period, Landlord shall be deemed to have rejected the
offer.
 
(c)          If Landlord rejects or is deemed to have rejected Tenant’s offer of
reconveyance and if Landlord gives its consent to any assignment of this Lease
or to any sublease, Tenant shall, in consideration therefor, pay to Landlord, as
additional rent:
 
(i)           in the case of an assignment, an amount equal to all sums and
other consideration paid to Tenant by the assignee for or by reason of such
assignment (excluding any sums paid for the sale, rental or use of Tenant’s
Property), less the reasonable third-party costs actually paid by Tenant in
connection with such assignment (including, without limitation, brokerage
commissions, legal fees, review fees and construction costs); and
 
(ii)          in the case of a sublease, any rents, additional charges or other
consideration payable under the sublease to Tenant by the subtenant (excluding
any sums paid for the sale, rental or use of Tenant’s Property) which are in
excess of the Rent during the term of the sublease in respect of the subleased
space, less the reasonable third-party costs actually paid by Tenant in
connection with such subletting (including, without limitation, brokerage
commissions, legal fees, review fees and construction costs).

 
10

--------------------------------------------------------------------------------

 
 
The sums payable hereunder shall be paid to Landlord as and when payable by the
assignee or subtenant to Tenant.
 
(d)         Tenant shall reimburse Landlord on demand for any reasonable costs
that Landlord may incur in connection with said assignment or sublease,
including the reasonable costs of investigating the acceptability of the
proposed assignee or subtenant, and reasonable legal costs incurred in
connection with the granting of any requested consent.  Tenant shall, upon
requesting Landlord’s consent to any such assignment or sublease, provide
Landlord with a copy of the proposed assignment or sublease. Tenant shall
provide Landlord with a copy of any executed assignment or sublease.
 
(e)          No assignment or subletting shall affect the continuing primary
liability of Tenant (which, following assignment, shall be joint and several
with the assignee), and Tenant shall not be released from performing any of the
terms, covenants and conditions of this Lease.
 
(f)          The rights afforded to Tenant in Section 38 shall not extend or be
assignable to any sublessee of the Premises or any assignee of this Lease, other
than a party described in Section 12(a)(iii) and (iv) herein.
 
(g)          Notwithstanding the provisions of this Section 12, Tenant may, with
Landlord’s prior written consent, sublet space in Mod-11 to Boston MicroSystems,
Inc. Any such written consent may be conditioned upon such reasonable terms and
conditions as Landlord may impose.
 
13.  Holding Over
 
If Tenant retains possession of the Premises or any part thereof after the
Termination Date, Tenant’s occupancy of the Premises shall be as a tenant at
will, terminable at any time by Landlord, and commencing after the Termination
Date, Tenant shall pay Landlord rent for such time as Tenant remains in
possession at the rate of 200% of the total amount of the Base Rent and
Additional Rent payable hereunder for the month immediately preceding the
Termination Date, and, in addition thereto, shall pay Landlord for all damages
sustained by reason of Tenant's retention of possession.  The provisions of this
Section do not exclude Landlord's rights of re-entry or any other right
hereunder.
 
14.  Surrender of the Premises
 
(a)          Tenant, on the Termination Date, shall peaceably surrender the
Premises, including the Leasehold Improvements, in broom-clean condition, free
of all hazardous waste and chemical residue, and otherwise in as good condition
as when Tenant took possession, except for:  (i) reasonable wear and tear
subsequent to the last repair, replacement, restoration, alteration or renewal
required by this Lease; (ii) loss by fire or other casualty; and (iii) loss by
condemnation.  Tenant shall, on Landlord’s request, remove Tenant’s Property on
or before the Termination Date and pay the cost of repairing all damage to the
Premises or the Building caused by such removal in accordance with Section 7(a).
 
(b)         If Tenant abandons or surrenders the Premises, or is dispossessed by
process of law, or otherwise, any of Tenant’s Property (except money, securities
and other like valuables) left on the Premises shall be deemed abandoned; and,
at Landlord’s option, title shall pass to Landlord under this Lease as by a bill
of sale, or, if Landlord elects to remove all or any part of such Tenant’s
Property, the cost of such removal, including repairing any damage to the
Premises or Building caused by such removal, shall be paid by Tenant within 10
days of Landlord’s demand therefor; this obligation shall survive the
termination of this Lease.  On the Termination Date Tenant shall surrender all
keys to the Premises.

 
11

--------------------------------------------------------------------------------

 
 
15.  Destruction or Damage
 
(a)           If the Building or the Premises are damaged or destroyed by fire
or other casualty, within 60 days thereafter Landlord shall give Tenant an
estimate of the expected time to restore the damage, and if this Lease is not
terminated as provided in clause (c) below, Landlord shall repair the damage and
restore and rebuild the Building and the Premises (including any Leasehold
Improvements not made by Tenant), as the case may be, at its expense, with
reasonable dispatch after notice to it of the damage or destruction; provided,
however, that Landlord shall not be required to repair or replace any of
Tenant’s Property or any alteration or Leasehold Improvements made by Tenant.
 
(b)           If the Premises are partially damaged or destroyed by fire or
other casualty, the Rent shall equitably abate, to the extent that the Premises
are rendered untenantable, for the period from the date of such damage or
destruction to the date the damage is repaired or restored.
 
(c)           If the Building or the Premises are substantially damaged or
destroyed by fire or other casualty, either party may terminate this Lease by
notice to the other within 90 days after the date of the casualty, and this
Lease shall terminate upon the 30th day after such notice by which date Tenant
shall vacate and surrender the Premises to Landlord.  The Rent shall be prorated
to the date of the casualty.  The Premises and the Building (whether or not the
Premises are damaged) shall be deemed substantially damaged or destroyed
if  restoration is not possible in accordance with Landlord’s reasonable
estimate within 180 days following the date the damage occurred. Landlord may
terminate this Lease by notice to Tenant within 90 days after the date of the
casualty if Landlord is required to expend for repairs more than 20% of the
replacement value thereof immediately prior to the casualty.
 
(d)           Tenant may not terminate this Lease or repair the Premises at
Landlord’s expense as a result of a casualty, and no damages, compensation or
claim shall be payable by Landlord for any casualty or any inconvenience, loss
of business or annoyance arising from any repair or restoration of any portion
of the Premises or of the Building pursuant to this Section.  Landlord shall use
its best efforts to make such repair or restoration promptly and in such manner
as will not unreasonably interfere with Tenant’s use and occupancy of the
Premises, but Landlord shall not be required to do such repair or restoration
work except during normal business hours.
 
16.  Eminent Domain
 
(a)           If the whole of the Building or the Project are lawfully taken by
condemnation or any other manner for any public or quasi-public purpose, this
Lease shall terminate as of the date of vesting of title in such condemning
authority (which date is hereinafter also referred to as the “date of taking”),
and the Rent shall be prorated to such date.  If any part of the Building or the
Project are so taken, this Lease shall be unaffected by such taking, except that
(i) Landlord may terminate this Lease by notice to Tenant within 90 days after
the date of taking, and (ii) if 20% or more of the Premises or the parking
facilities or any other Common Areas serving the Premises shall be taken and the
remaining areas shall not be reasonably sufficient for Tenant to continue
operation of its business, Tenant may terminate this Lease by notice to Landlord
within 90 days after the date of taking.  This Lease shall terminate on the 30th
day after such notice by which date Tenant shall vacate and surrender the
Premises to Landlord.  The Rent shall be prorated to the earlier of the
Termination Date or such date as Tenant is required to vacate the Premises by
reason of the taking.  If this Lease continues in force upon such partial
taking, the Rent and Tenant’s Proportionate Share shall be equitably adjusted
according to the rentable area of the Premises and Building remaining.

 
12

--------------------------------------------------------------------------------

 
 
(b)           In the event of any taking, all of the proceeds of any award,
judgment or settlement payable by the condemning authority shall be and remain
the sole and exclusive property of Landlord, and Tenant hereby assigns all of
its right, title and interest in and to any such award, judgment or settlement
to Landlord.  Tenant, however, shall have the right, to the extent that the same
shall not reduce or prejudice Landlord’s award, to claim from the condemning
authority, but not from Landlord, such compensation as may be recoverable by
Tenant in its own right for moving expenses and damage to Tenant’s Property.
 
17.  Indemnification
 
(a)           Tenant shall indemnify Landlord and save it harmless from all
claims, suits, actions, damages, liabilities and expenses in connection with
loss of life, bodily or personal injury or property damage occurring on or
arising from or out of the use or occupancy of the Premises or any part thereof,
or occasioned wholly or in part by any act or omission of Tenant or Tenant’s
Representatives, whether occurring in or about the Premises or in Common Areas
or elsewhere within the Building or on the Land.  The foregoing indemnification
shall not apply to injury, loss or damage proximately caused by the negligence
of Landlord or its agents, contractors or employees, unless such injury, loss or
damage is covered by insurance Tenant is required to provide or does
provide.  This obligation to indemnify includes reasonable attorneys’ fees and
investigation costs and all other reasonable costs, expenses and liabilities
from the first notice that any claim or demand is or may be made.  Tenant shall
in no event be liable to Landlord for indirect or consequential damages.
 
Landlord shall not be responsible or liable to Tenant or to those claiming by,
through or under Tenant for any injury, loss or damage that may be occasioned by
or through the acts or omissions of persons occupying other premises in the
Building.  Unless proximately caused by the negligence of Landlord, its agents,
contractors or employees, Landlord shall not be responsible or liable to Tenant
for any defect or failure, latent or otherwise, in (or any act or omission in
the construction of) the Building, the Premises or any of the Building Systems,
nor shall it be responsible or liable for any injury, loss or damage to any
person or property of Tenant or any other person caused by or resulting from
bursting, breakage, leakage, steam, snow or ice, running, backing up, seepage,
or the overflow of water or sewerage in any part of the Building or for any
injury, loss or damage caused by or resulting from acts of God or the
elements.  Landlord shall in no event be liable to Tenant for indirect or
consequential damages.  Tenant shall give prompt notice to Landlord in case of
fire, casualty, defect or accident in the Premises or in the Building or of
defects therein or in any Building Systems.


(b)           Landlord shall defend, indemnify and hold Tenant harmless from and
against all claims, causes of action, liabilities, losses, costs and expenses
arising from or in connection with any injury or other damage to any person or
property resulting from the negligence or willful misconduct of Landlord.
 
(c)           In case any action or proceeding is brought against Landlord to
which the indemnification set forth in Section 17(a) shall be applicable, Tenant
shall pay all costs, attorneys’ fees, expenses and liabilities resulting
therefrom and shall defend such action or proceeding if Landlord shall so
request, at Tenant’s expense, by counsel reasonably satisfactory to Landlord. In
case any action or proceeding is brought against Tenant to which the
indemnification set forth in Section 17(c) shall be applicable, Landlord shall
pay all costs, attorneys’ fees, expenses and liabilities resulting therefrom and
shall defend such action or proceeding if Tenant shall so request, at Landlord’s
expense, by counsel reasonably satisfactory to Tenant.

 
13

--------------------------------------------------------------------------------

 
 
18.  Tenant’s Insurance
 
(a)           Tenant shall maintain at its own cost and expense (i) insurance
against fire and such other perils as may be included in the then-current
Insurance Services Office fire and special extended coverage insurance form on
the Leasehold Improvements installed by Tenant and Tenant’s Property in an
amount adequate to cover their replacement cost; and (ii) comprehensive general
liability insurance on an occurrence basis with limits of liability in an amount
not less than $5,000,000 combined single limit for each occurrence with respect
to loss of life, bodily or personal injury and damage to property by water or
otherwise.  All such insurance shall be issued by insurers approved by Landlord
(which approval shall not be unreasonably withheld) and authorized to do
business in the Commonwealth of Massachusetts, shall name Landlord as an
additional insured, shall provide for a deductible not greater than $25,000.00
from any loss payable and shall contain a provision whereby each insurer agrees
not to cancel such insurance without 30 days’ prior written notice to Landlord.
All such insurance shall also contain appropriate endorsements denying Tenant’s
insurers the right of subrogation against Landlord and waivers by all such
insurers of all rights of recovery against Landlord in connection with any loss
or damage by peril included within such insurance coverage, and Landlord shall
not be liable to Tenant for loss or damage resulting from such included peril,
and Tenant releases Landlord from any and all claims with respect to any such
loss to the extent of the insurance proceeds paid with respect thereto.  On or
before the Commencement Date Tenant shall furnish Landlord with a certificate
evidencing the aforesaid insurance coverage, and renewal certificates shall be
furnished to Landlord at least 30 days prior to the expiration date of such
insurance.
 
(b)           Throughout the Term,  Landlord shall maintain, with responsible
companies qualified to do business in the Commonwealth of Massachusetts,
insurance on the Building covering the same against fire and other casualty
covered in an “all-risk” policy, at its full replacement cost.  Such insurance
shall contain appropriate endorsements denying Landlord’s insurers the right of
subrogation against Tenant and Tenant’s Representatives and waivers by all such
insurers of all rights of recovery against Tenant and Tenant’s Representatives
in connection with any loss or damage by peril included within such insurance
coverage, and Tenant and Tenant’s Representatives shall not be liable to
Landlord for loss or damage resulting from such included peril, and
Landlord  releases Tenant and Tenant’s Representatives from any and all claims
with respect to any such loss to the extent of the insurance proceeds paid with
respect thereto.
 
(c)           If during the Term insurance premiums on any insurance policy
carried by Landlord on the Building or the Premises are increased due to or
resulting from Tenant’s occupancy hereunder, Tenant shall pay to Landlord as
additional rent the amount of such increase in insurance premiums.  Any amount
payable by Tenant hereunder shall be paid to Landlord within 10 days after
notice to Tenant accompanied by the premium notice or other evidence of the
amount due.
 

 
14

--------------------------------------------------------------------------------

 
 
19.  Subordination and Attornment; Mortgagee Protection
 
(a)           This Lease and all rights of Tenant hereunder shall be, at the
option of Landlord, subordinate to all ground leases and overriding leases
(collectively referred to as the “leases”) of the Building or Land hereafter
existing and to all mortgages and deeds of trust (collectively referred to as
the “mortgages”), which may hereafter affect the Building or Land, whether or
not the leases or mortgages shall also cover other lands, buildings, or leases,
to all renewals, modifications, replacements and extensions of the leases and
mortgages and to spreaders and consolidations of such mortgages; provided
however said subordination to future leases and mortgages shall be conditioned
upon Tenant’s receipt of a  a commercially reasonable non-disturbance agreement
from the Superior Lessor or Superior Mortgagee (as such terms are defined below)
wherein such party shall recognize the validity and continuance of this Lease
and shall not disturb Tenant’s possession of the Premises so long as Tenant
shall not be in default of this Lease beyond applicable notice and cure periods
provided hereunder.  Landlord hereby represents that the Building or Landlord
are currently unencumbered by a mortgage or a lease.  This Section shall be
self-operative and no further instruments of subordination shall be
required.  In confirmation of such subordination, Tenant shall promptly execute,
acknowledge and deliver any instrument that Landlord, the lessor under any lease
or the holder of any mortgage or any of their respective assigns or successors
in interest may reasonably request to evidence such subordination; and if Tenant
fails to execute, acknowledge, or deliver any such instruments within 10
business days after request therefor, Tenant hereby irrevocably constitutes and
appoints Landlord as Tenant’s attorney-in-fact, coupled with an interest, to
execute and deliver any such instrument for and on behalf of Tenant.  Any lease
to which this Lease is subject and subordinate is herein called “Superior Lease”
and the Lessor under a Superior Lease or its assigns or successors in interest
is herein called “Superior Lessor,” and any mortgage to which this Lease is
subject and subordinate is herein called “Superior Mortgage” and the holder of a
Superior Mortgage is herein called “Superior Mortgagee.”  If a Superior Lessor
or Superior Mortgagee requires that such instruments be executed by Tenant,
Tenant’s failure to do so within 20 days after request therefor shall be deemed
a default under this Lease.
 
(b)           Tenant shall give to any mortgagee(s) and/or trust deed holder(s),
by registered mail, a copy of any notice of default served upon Landlord,
provided that prior to such notice Tenant has been notified, in writing (by way
of notice of assignment of rents and leases, or otherwise), of the address of
such mortgagee(s) and/or trust deed holder(s).  If Landlord shall have failed to
cure such default within the time provided for in this Lease, the mortgagee(s)
and/or trust deed holder(s) shall have an additional 30 days within which to
cure such default or if such default cannot be cured within that time, then such
additional time as may be necessary if within such 30 days, any mortgagee(s)
and/or trust deed holder(s) has commenced and is diligently pursuing the
remedies necessary to cure such default (including commencement of foreclosure
proceedings, if necessary to effect such cure), in which event this Lease shall
not be terminated while such remedies are being so diligently pursued.
 
20.  Estoppel Certificate By Tenant
 
(a)           Tenant shall from time to time upon not less than 10 business
days’ prior request by Landlord deliver to Landlord a statement in writing
certifying:  (i) that this Lease is unmodified and in full force and effect (or
if there have been modifications, identifying such modifications and certifying
that the Lease, as modified, is in full force and effect); (ii) the dates to
which the Rent has been paid; (iii) that Landlord is not in default under any
provision of this Lease (or if Landlord is in default, specifying each such
default); and (iv) the address to which notices to Tenant shall be sent; it
being understood that any such statement so delivered may be relied upon in
connection with any lease, mortgage or transfer.
 
(b)           Tenant’s failure to deliver such statement within such time shall
be conclusive upon Tenant that:  (i) this Lease is in full force and effect and
not modified except as Landlord may represent; (ii) not more than one month’s
Rent has been paid in advance; (iii) there are no such defaults; and (iv)
notices to Tenant shall be sent to Tenant’s Notice Address as set forth in this
Lease.  Notwithstanding the presumptions of this Section, Tenant shall not be
relieved of its obligation to deliver said statement.

 
15

--------------------------------------------------------------------------------

 
 
21.  Transfer of Landlord’s Interest
 
The term “Landlord” as used in this Lease, so far as covenants or agreements on
the part of Landlord are concerned, shall be limited to mean and include only
the owner or owners of Landlord’s interest in this Lease at the time in
question.  Upon any transfer or transfers of such interest, Landlord herein
named (and in case of the subsequent transfer, the then transferor) shall
thereafter be relieved of all liability for the nonperformance of any covenants
or agreements on the part of Landlord contained in this Lease which liability
arose prior to the time of transfer, provided that the transferee agrees to
assume such liability.
 
22.  Default
 
(a)           The following shall be events of default under this Lease:  (i) if
Tenant fails to pay when due any installment or other payment of Rent (and such
failure continues for more than five days after notice from Landlord; provided,
however, Landlord shall not be obligated to provide more than two such notices
in any rolling 12 month period); (ii) if Tenant defaults in the performance of
any other term, covenant, condition or obligation of Tenant under this Lease and
fails to cure such default within a period of 30 days after notice from Landlord
specifying such default (or if such default specified by Landlord is not capable
of cure within such 30 day period, if Tenant fails immediately after notice from
Landlord to commence to cure such default and diligently to pursue completion of
such cure during and after such 30 day period); (iii) if Tenant abandons any
portion of the Premises; (iv) if Tenant makes any transfer, assignment,
conveyance, sale, pledge or disposition of all or a substantial portion of
Tenant’s Property, or removes a substantial portion of Tenant’s Property from
the Premises other than by reason of an assignment or subletting of the Premises
permitted under this Lease; or, (v) if Tenant’s interest herein is sold under
execution.
 
(b)           Upon any such event of default, Landlord may without prejudice to
its other rights hereunder:  (i) terminate this Lease and re-enter and take
possession of the Premises; or, (ii) without such re-entry, recover possession
of the Premises in the manner prescribed by any statute relating to summary
process, and any demand for the Rent, re-entry for condition broken, and any and
all notices to quit, or other formalities of any nature, to which Tenant may be
entitled, are hereby specifically waived; or, (iii) Landlord may relet the
Premises as Landlord may see fit without thereby avoiding or terminating this
Lease, and for the purpose of such reletting, Landlord is authorized to make
such repairs to the Premises as may be necessary in the reasonable opinion of
Landlord acting in good faith for the purpose of such reletting, and if a
sufficient sum is not realized from such reletting (after payment of all costs
and expenses of such repairs and the expense of such reletting and the
collection of rent accruing therefrom) each month to equal the Rent, then Tenant
shall pay such deficiency each month upon demand therefor. If Landlord shall
have terminated this Lease, Tenant shall also be liable to Landlord for all
damages provided for at law and under this Lease resulting from Tenant’s breach,
including the difference between the aggregate Rents reserved under the terms of
this Lease for the balance of the Term together with all other sums payable
hereunder as Rent for the balance of the Term, less the fair rental value of the
Premises for that period determined as of the date of such termination.
 
(c)           After default, the acceptance of the Rent or failure to re-enter
by Landlord shall not be held to be a waiver of its right to terminate this
Lease, and Landlord may re-enter and take possession of the Premises as if no
Rent had been accepted after such default.  All of the remedies given to
Landlord in this Lease in the event of default by Tenant are in addition to all
other rights or remedies to which Landlord may be entitled under the laws of the
State; all such remedies shall be deemed cumulative and the election of one
shall not be deemed a waiver of any other or further rights or remedies.

 
16

--------------------------------------------------------------------------------

 
 
23.  Bankruptcy
 
If Tenant shall file a voluntary petition pursuant to the Bankruptcy Code or any
successor thereto or take the benefit of any insolvency act or be dissolved, or
if an involuntary petition be filed against Tenant pursuant to the Bankruptcy
Code or any successor thereto and said petition is not dismissed within 60 days
after such filing, or if a receiver is not vacated within 60 days after such
appointment, or if it shall make an assignment for the benefit of its creditors,
then and forthwith thereafter Landlord shall have all of the rights provided in
Section 22 above in the event of nonpayment of the Rent.
 
24.  Brokerage Fees
 
Tenant warrants and represents that it has not dealt with any realtor, broker or
agent in connection with this Lease.  Tenant shall indemnify and hold Landlord
harmless from any cost, expense or liability (including cost of suit and
reasonable attorneys’ fees) for any compensation, commissions or charges claimed
by any other realtor, broker or agent in connection with this Lease by reason of
any act of Tenant.
 
25.  Notices
 
All notices, demands or other communications (“notices”) permitted or required
to be given hereunder shall be in writing and deemed to be properly served if
delivered to the appropriate address and party by hand delivery, registered or
certified mail (with postage prepaid and return receipt requested), or
nationally recognized overnight courier.  Date of service of a notice served in
accordance with this Section shall be the date of receipt or refusal of
receipt.  Notices shall be addressed as follows:  (a) if to Landlord, to the
Landlord’s Notice Address, and (b) if to Tenant, to the Tenant’s Notice
Address.  Landlord and Tenant may from time to time by notice to the other
designate such other place or places for the receipt of future notices.
 
26.  Government Energy or Utility Controls
 
In the event of the imposition of federal, state, or local governmental control,
rules, regulations, or restrictions on the use or consumption of energy or other
utilities during the Term, both Landlord and Tenant shall be bound thereby.  In
the event of a difference in interpretation of any governmental control, rule,
regulation or restriction between Landlord and Tenant, the parties shall seek
the opinion of independent counsel which shall be binding upon the parties.
 
27.  Security Deposit  [Intentionally omitted.]
 
28.  Quiet Enjoyment
 
Tenant, upon paying the Rent and performing all of the terms on its part to be
performed, shall peaceably and quietly enjoy the Premises subject, nevertheless,
to the terms of this Lease and to any Superior Mortgage or Superior Lease or
other agreement to which this Lease is subordinated.
 
29.  Observance of Law
 
(a)           Tenant shall comply with all applicable provisions of law,
including federal, state, county and city laws, ordinances and regulations,
building codes and any other governmental, quasi-governmental or municipal
regulations which relate to the partitioning, equipment operation, alteration,
occupancy and use of the Premises, and to the making of any repairs,
replacements, additions, changes, substitutions or improvements of or to the
Premises, including the American With Disabilities Act, 42 U.S.C. § 12101 et
seq. (the “ADA”) and any and all regulations adopted in connection
therewith.  Moreover, Tenant shall comply with all police, fire and sanitary
regulations imposed by any federal, state, county or municipal authority, or
made by insurance underwriters, and shall observe and obey all other
requirements governing the conduct of any business conducted in the Premises.

 
17

--------------------------------------------------------------------------------

 
 
(b)          Except as permitted under the Environmental Matters Agreement,
neither Tenant nor Tenant’s Representatives shall cause or permit any Hazardous
Material (as hereinafter defined) to be brought upon, kept, stored, used or
disposed of in, under, or about the Project, the Building or the Premises by
Tenant, its agents, employees, contractors or invitees, without the prior
written consent of Landlord, except that Tenant may store and use reasonable
quantities of office and cleaning supplies.  If Tenant breaches the obligations
stated in the preceding sentence, or if the presence of Hazardous Material in or
about the Premises or the Building or the Project caused or permitted by Tenant
results in contamination of the Premises or the Building or the Project by
Hazardous Material otherwise occurs for which Tenant is legally liable to
Landlord for damage resulting therefrom, then Tenant shall indemnify, defend and
hold Landlord harmless from any and all claims, judgments, damages, penalties,
fines, costs, liabilities or losses which arise during or after the Term of this
Lease as a result of such contamination.  This indemnification of Landlord by
Tenant shall include (i) any diminution in value of the Premises or the Building
or the Project; (ii) damages for the loss or restriction on use of rentable or
usable space or of any amenity of the Premises or the Building or the Project;
(iii) damages arising from any adverse impact on marketing of space in the
Building or the Project; (iv) sums paid in settlement of claims, attorneys’
fees, consultant fees and expert fees; (v) costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal, or
restoration work required by any federal, state or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
ground water on or under the Building or the Project; (vi) penalties, fines
and/or other costs arising from any failure by Tenant to comply with the terms
of any order issued by any federal, state or municipal department or agency
having regulatory authority over environmental matters; and (vii) removal of any
lien imposed under any federal or state statute or local ordinance imposing a
lien for costs associated with cleanup, remedial, removal or restoration work
necessitated by any such contamination.  Without limiting the foregoing, if the
presence of any Hazardous Material in or about the Premises or the Building or
the Project caused or permitted by Tenant results in any contamination of or
environmental impact on the Premises or the Building or the Project, Tenant
shall promptly take all actions at its sole expense as are necessary to return
the Premises and/or the Building and/or the Project to the condition existing
prior to the introduction of any such Hazardous Material to the Premises and/or
the Building and/or the Project; provided that Landlord’s written approval of
such actions shall first be obtained, which approval shall not be unreasonably
withheld so long as such actions would not potentially have any material adverse
long-term or short-term effect on the Premises and/or the Building and/or the
Project.  As used herein, the term “Hazardous Material” means any hazardous or
toxic substance, material or waste which is or becomes regulated by any local
governmental authority, the State, or the United States Government, including,
without limitation, any material or substance that is (i) petroleum; (ii)
asbestos; (iii) designated as a “hazardous substance” pursuant to Section 311 of
the Federal Water Pollution Control Act, as amended (33 U.S.C. §1321); (iv)
defined as a “hazardous waste” pursuant to Section 1004 of the Federal Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6903, et seq.; (v) defined
as “hazardous substances” in the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, 42 U.S.C. §9601 et seq.; (vi)
defined as “hazardous materials” in the Hazardous Materials Transportation Act,
as amended, 49 U.S.C. §1802 et seq.; or (vii) defined as “chemical substance or
mixture” as defined in the Toxic Substances Control Act, as amended, 15 U.S.C.
§2601 et seq. and any regulations now or hereafter promulgated pursuant thereto.


(c)          Notwithstanding the foregoing, it shall be Landlord’s
responsibility to comply with all provisions of law, including federal, state,
county and city laws, ordinances and regulations, building codes, and any other
governmental, quasi-governmental or municipal regulations which relate to the
Building and Common Areas insofar as they may require structural changes or
alterations which under generally accepted accounting principles must be
amortized over their useful life in the Building or Common Areas; provided,
nevertheless, that such changes shall be the responsibility of Tenant if there
are changes required by reason of a condition which has been created by or at
the instance of Tenant, or are required by reason of a default by Tenant
hereunder.

 
18

--------------------------------------------------------------------------------

 


30.  Force Majeure
 
Landlord shall be excused for the period of any delay in the performance of any
obligation hereunder when prevented from so doing by a cause or causes beyond
its control, including all labor disputes, civil commotion, war, war-like
operations, invasion, rebellion, hostilities, military or usurped power,
sabotage, governmental regulations or controls, fire or other casualty,
inability to obtain any material, services or financing, the holding-over by any
tenant or other occupant in the Project or through acts of God (collectively,
“Force Majeure”).  Tenant shall similarly be excused for delay in the
performance of any obligation hereunder provided:


(a)         nothing contained in this Section or elsewhere in this Lease shall
be deemed to excuse or permit any delay in the payment of the Rent, or any delay
in the cure of any default which may be cured by the payment of money;


(b)         no reliance by Tenant upon this Section shall limit or restrict in
any way Landlord's right of self-help as provided in this Lease; and


Neither party may rely upon this Section unless it shall given the other party
notice of the existence of any Force Majeure preventing the performance of an
obligation within five days after the commencement of the Force Majeure.


31.  Curing Tenant’s Defaults; Additional Rent
 
(a)           If Tenant defaults in the performance of any of its obligations
under this Lease, Landlord without thereby waiving such default may (but shall
not be obligated to) perform the same for the account and at the expense of
Tenant, without notice in a case of emergency, and in any other case only if
such default continues after the expiration the applicable grace period provided
in Section 22 or elsewhere in this Lease for cure of such default.
 
(b)           Any costs or expenses incurred by Landlord, including reasonable
attorneys’ fees, involved in collection or endeavoring to collect the Rent or
any part thereof or enforcing or endeavoring to enforce any rights against
Tenant, including the rights set forth in this Section 31, or curing or
endeavoring to cure any default of Tenant, under or in connection with this
Lease, or pursuant to law, including any such costs, expense or disbursement
involved in instituting and prosecuting summary proceedings, shall be due and
payable within 10 days of Landlord’s demand therefor as additional rent.
 
32.  Limitation of Landlord’s Liability
 
If Landlord becomes obligated to pay Tenant a money judgment arising out of any
failure by Landlord to perform or observe any of the terms, covenants,
conditions or provisions to be performed or observed by Landlord hereunder,
Tenant shall be limited for the satisfaction of said money judgment solely to
Landlord’s interest in the Project or any proceeds arising from the sale thereof
and no other property or assets of Landlord or the individual partners,
directors, officers, or shareholders of Landlord shall be subject to levy,
execution or other enforcement procedure whatsoever for the satisfaction of said
money judgment.

 
19

--------------------------------------------------------------------------------

 
 
33.   Shoring
 
If any excavation or construction is made adjacent to, upon or within the
Building, or any part thereof, Tenant shall afford to any and all persons
causing or authorized to cause such excavation or construction license to enter
upon the Premises for the purpose of doing such work as such persons shall deem
necessary to preserve the Building or any portion thereof from injury or damage
and to support the same by proper foundations, braces and supports, without any
claim for damages or indemnity or abatement of the Rent, or of a constructive or
actual eviction of Tenant; provided, however, Landlord shall minimize to the
greatest extent practicable interference with Tenant’s operations within the
Premises.
 
34.   Sign Control
 
Tenant shall not obstruct or permit the obstruction of light, halls, Common
Areas, roofs, parapets, stairways or entrances to the Building or the Premises
and will not affix, paint, erect or inscribe any sign, projection, awning,
signal or advertisement of any kind to any part of the Building or the Premises,
including the inside or outside of the windows or doors, without the written
consent of Landlord.  Landlord shall have the right to withdraw such consent at
any time and to require Tenant to remove any sign, projection, awning, signal or
advertisement to be affixed to the Building or the Premises so long as a
reasonably satisfactory alternate location is provided and such sign is
relocated by Landlord at Landlord's sole cost.  If such work is done by Tenant
through any person, firm or corporation not designated by Landlord, or without
the express written consent of Landlord, Landlord shall have the right to remove
such signs, projections, awnings, signals or advertisements without being liable
to the Tenant by reason thereof and to charge the cost of such removal to Tenant
as additional rent, payable within 10 days of Landlord’s demand therefore.
 
35.   Parking
 
(a)           Landlord hereby grants to Tenant the right to use the Parking
Spaces.  Landlord, at its sole election, may designate the types and locations
of the Parking Spaces and Landlord shall have the right, at Landlord’s sole
election, to change said types and locations from time to time; provided,
however, such designation shall be uniformly applied and shall not unfairly
favor any tenant in the Building; provided, further, all Parking Spaces shall be
located on the Land.
 
(b)           If requested by Landlord, Tenant shall notify Landlord of the
license plate number, year, make and model of the automobiles entitled to use
the Parking Spaces and if requested by Landlord, such automobiles shall be
identified by automobile window stickers provided by Landlord, and only such
designated automobiles shall be permitted to use the Parking Spaces.  If
Landlord institutes such an identification procedure, Landlord may provide
additional parking spaces for use by customers and invitees of Tenant on a daily
basis at prevailing parking rates.  At Landlord’s sole election, Landlord may
make validation stickers available to Tenant for any such additional parking
spaces.
 
The Parking Spaces and additional parking spaces provided for herein are
provided solely for the accommodation of Tenant and Landlord assumes no
responsibility or liability of any kind whatsoever from whatever cause with
respect to the automobile parking areas, including adjoining streets, sidewalks,
driveways, property and passageways, or the use thereof by Tenant or Tenant’s
Representatives.


36.      Environmental Matters Agreement


All of the terms, conditions, and covenants set forth in the Environmental
Matters Agreement attached as Exhibit C are incorporated into and made a part of
this Lease.

 
20

--------------------------------------------------------------------------------

 
 
37.      Miscellaneous
 
(a)           The failure of either party to insist in any one or more instances
upon the strict performance of any one or more of the obligations of this Lease,
or to exercise any election herein contained, shall not be construed as a waiver
or relinquishment for the future of the performance of such one or more
obligations of this Lease or of the right to exercise such election, but the
same shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission.  No agreement to accept a surrender of all
or any part of the Premises shall be valid unless in writing and signed by
Landlord.  The receipt by Landlord of full or partial Rent with knowledge of a
breach by Tenant of any obligation of this Lease shall not be deemed a waiver of
such breach.
 
(b)           In any action or proceeding which Landlord or Tenant may be
required to prosecute to enforce its respective rights hereunder, the
unsuccessful party agrees to pay all costs incurred by the prevailing party
therein, including reasonable attorneys’ fees.
 
(c)           If any clause or provision of this Lease is or becomes illegal or
unenforceable because of present or future laws or any rule or regulation of any
governmental body or entity, effective during the Term, the intention of the
parties hereto is that the remaining parts of this Lease shall not be affected
thereby unless such clause or provision is, in the reasonable determination of
Landlord, essential and material to its rights, in which event Landlord shall
have the right to terminate this Lease by notice to Tenant.
 
(d)           If Landlord commences any proceedings or an action for nonpayment
of Rent, Tenant shall not interpose any non-mandatory counterclaim of any nature
or description in any such proceedings or action.  Tenant and Landlord both
waive a trial by jury of any or all issues arising in the action or proceeding
between the parties hereto or their successors, under or connected with this
Lease, or any of its provisions.
 
(e)           All the terms and provisions of this Lease shall be binding upon
and, except as prohibited or limited by Section 12, inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns.
 
(f)           This Lease shall be deemed to have been made in and shall be
construed in accordance with the laws of the State.
 
(g)           This Lease sets forth all the covenants, promises, agreements,
conditions and understandings between Landlord and Tenant concerning the
Premises, Building and Land, and there are no covenants, promises, agreements,
conditions or understandings, either oral or written, between them other than as
are herein set forth.  Except as herein otherwise provided, no subsequent
alteration, amendment, change or addition to this Lease shall be binding upon
Landlord or Tenant unless reduced to writing and signed by them.
 
(h)           The captions appearing within the body of this Lease have been
inserted as a matter of convenience and for reference only and in no way define,
limit or enlarge the scope or meaning of this Lease or of any provision hereof.

 
21

--------------------------------------------------------------------------------

 

(i)          No payment by Tenant or receipt by Landlord of a lesser amount than
the Rent payment herein stipulated shall be deemed to be other than on account
of the rent, nor shall any endorsement or statement on any check or any letter
accompanying any check of payment as Rent be deemed an accord and satisfaction
(unless Landlord expressly agrees to an accord and satisfaction in a separate
agreement duty accepted by Landlord’s appropriate officer or officers), and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of such Rent or pursue any other remedy provided in this
Lease.  Landlord may receive and retain, absolutely and for itself, any and all
payments so tendered, notwithstanding any accompanying instructions by Tenant to
the contrary, and any such payment shall be treated by Landlord at its option as
being received solely on account of any amounts due and owing Landlord,
including the Rent, and to such items and in such order as Landlord in its sole
discretion shall determine.
 
(j)          At the request of either party, Landlord and Tenant shall promptly
execute, acknowledge and deliver a memorandum in compliance with the laws of the
State with respect to this Lease sufficient for recording.  In no event shall
either party record this Lease.  If a memorandum of lease is recorded, on the
Termination Date, Tenant shall execute, acknowledge and deliver to Landlord an
instrument in writing releasing and quitclaiming to Landlord all right, title
and interest of Tenant in and to the Premises by reason of this Lease or
otherwise.
 
(k)          Tenant shall have no claim, and hereby waives the right to any
claim, against Landlord for money damages by reason of any refusal, withholding
or delaying by Landlord of any consent, approval or statement of satisfaction,
and in such event, Tenant’s only remedies therefor shall be an action for
specific performance, injunction or declaratory judgment to enforce any such
requirement.
 
(l)          If any provision contained in an exhibit, rider or addenda is
inconsistent with any other provision of this Lease, the provision contained in
said exhibit, rider or addenda shall supercede said other provision, unless
otherwise provided in said exhibit, rider or addenda.
 
(m)          The use of the neuter singular pronoun to refer to either party
shall be deemed a proper reference even though it may be an individual,
partnership, corporation or a group of two or more individuals or
corporations.  The necessary grammatical changes required to make the provisions
of this Lease apply in the plural number where there is more than one Landlord
or Tenant and to either corporations, associations, partnerships or individuals,
males or females, shall in all instances be assumed as though in each case fully
expressed.
 
(n)          This Lease may be executed and delivered through the use of
identical counterparts, each of which constitute one and the same instrument.
 
(o)          As used in this Lease, any list of one or more items preceded by
the word “including” shall not be deemed limited to the stated items but shall
be deemed without limitation.
 
(p)          The language of this Lease shall be construed according to its
normal and usual meaning and not strictly for or against either Landlord or
Tenant.
 
(q)          If more than one person or entity executes this Lease as Tenant,
each such person or entity shall be jointly and severally liable for observing
and performing each of the terms, covenants, conditions and provisions to be
observed or performed by Tenant.
 
(r)         Tenant shall assume and pay to Landlord at the time of paying the
Rent any Massachusetts state or local excise, sales, use, gross receipts or
other taxes (other than a net income or excess profits tax) which may be imposed
on or measured by such Rent or may be imposed on or on account of the letting
and when Landlord may be required to pay or collect under any law now in effect
or hereafter enacted.

 
22

--------------------------------------------------------------------------------

 
 
(s)         The voluntary or other surrender of this Lease by Tenant or a mutual
cancellation thereof shall not work a merger and shall, at Landlord’s option,
either terminate all or any existing subleases or subtenancies or operate as an
assignment to Landlord of any or all of such subleases or subtenancies.
 
(t)         This Lease shall not be deemed or construed to create or establish
any relationship or partnership or joint venture or similar relationship or
arrangement between Landlord and Tenant hereunder.
 
(u)         This Lease shall be governed by and construed under the laws of the
Commonwealth of Massachusetts.
 
38.          Option to Renew.
 
(a)           Provided that Tenant is not then in default beyond applicable
notice and cure periods and Tenant and/or parties permitted under Section
12(a)(iii) or (iv) shall then be in occupancy of at least 75% of the rentable
area of the Premises, Tenant shall have the option to renew this Lease with
respect to all, but not less than all, of the Premises for a single five (5)
year extended term, upon the same terms and conditions as this Lease, except
that the Rent for each year of the extended term shall be equal to the Fair
Market Rent (as defined below) for the Premises which shall not be less than the
Base Rent for the immediately preceding year during the Lease term, as extended
(the  “Option to Renew”).   In order to exercise the Option to Renew, Tenant
shall give written notice to Landlord of Tenant’s intention to exercise the
Option to Renew on or prior to the day which is three hundred sixty-five (365)
days prior to the expiration of the initial term of this Lease, and if such
notice is not so given, the Option to Renew shall lapse.  Tenant hereby
expressly acknowledges and agrees that time is of the essence for purposes of
notice of exercise of the Option to Renew and that Tenant’s failure to do so by
said date will relieve Landlord of any obligation under this Section 38.  In the
event Tenant elects to proceed with the Option to Renew, Landlord and Tenant
shall be deemed to have entered into an extension of this Lease with respect to
the entirety of the Premises on the terms and conditions set forth herein.  The
term “Fair Market Rent” shall mean the rental rate for comparable space
(including all tenant improvements), in the area west of Interstate 495.  The
determination of Fair Market Rent shall take into account the special use of the
facility, including the value of the clean room improvements and process utility
systems.  If Tenant timely provides Landlord with notice of the exercise of the
Option to Renew, then the parties shall consummate the extension of the Lease by
the preparation and execution of any amendment to this Lease within thirty (30)
days after Landlord’s receipt of Tenant’s notice.  If the parties are unable to
agree upon the Fair Market Rent for the Premises within fifteen (15) days after
Tenant’s exercise of the Option to Renew, then the Fair Market Rent shall be
determined as follows: Landlord and Tenant shall each appoint one (1) real
estate appraiser, which appraisers together shall determine the fair market rent
for the Premises within fifteen (15) days of their appointment.  Landlord and
Tenant agree to make their appointments promptly.  In the event the two
appraisers selected by Landlord and Tenant shall be unable to agree on the
amount of fair market rent, they shall promptly select a third appraiser and
within fifteen (15) days after the third appraiser is selected, the third
appraiser shall submit his or her determination of the then prevailing fair
market rent.  The fair market rent shall be the mean of the two closest rental
determinations.  Each party shall bear the fees and expenses of the appraiser it
selects and one-half of the fees and expenses of the third appraiser (if one is
appointed pursuant to the terms hereof).  All real estate appraisers appointed
shall be members of the American Institute of Real Estate Appraisers and have at
least five (5) years experience appraising similar space located in commercial
projects in the vicinity of the Premises. In the event that in determining fair
market rent for the clean room improvements and process utility systems the
appraiser(s) are unable to find comparables within the area west of Interstate
495, then the appraiser(s) shall use the replacement cost method, allowing for
depreciation and then current capitalization rates, for the clean room
improvements and process utility systems portions of the Premises.

 
23

--------------------------------------------------------------------------------

 
 
39.           Confidentiality.
 
Landlord and Tenant acknowledge that the Premises and the Project contain highly
confidential and proprietary information.  Accordingly, both parties agree as
follows:
 
(a)           To use all reasonably appropriate measures to avoid receipt of any
information or materials which either party know or have reason to know contains
confidential trade secrets or other proprietary information (“Confidential
Information”) including but not limited to refraining from, receiving or
obtaining any Confidential Information from an owner without such owner’s
consent; and
 
(b)           Not to attempt to breach the doors and other barriers between the
Premises and other portions of the Building, whether locked or not; and
 
(c)           To immediately notify the other if a party believes it has
received Confidential Information, to prohibit disclosure of such Confidential
Information to a third party, and to immediately return any documents or other
tangible evidence of such Confidential Information to the other; and
 
(d)           Not to take any photographs of any common spaces, or any spaces
occupied by the other; and
 
(e)           To put their employees, directors, subcontractors and agents on
notice of their obligations set forth herein.
 
Both parties acknowledge that the unauthorized disclosure of Confidential
Information to the other, or to third parties, would cause irreparable business
harm for which damages alone are not an adequate remedy.  Accordingly, both
parties agree that either party shall be entitled to injunctive relief to
immediately cease any actual or potential misuse or unauthorized disclosure of
Confidential Information.
 
[End of Page]

 
24

--------------------------------------------------------------------------------

 

EXHIBIT A


Plan Showing Premises

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Rules and Regulations
 
1.      The sidewalks, halls, passages, exits, entrances, elevators, and
stairways of the Building shall not be obstructed by any of the tenants or used
by them for any purpose other than for ingress to and egress from their
respective leased premises.  The halls, passages, exits, entrances, elevators,
and stairways are not for the general public, and Landlord shall in all cases
retain the right to control and prevent access thereto of all persons whose
presence in the judgment of Landlord would be prejudicial to the safety,
character, reputation and interests of the Building and its tenants, provided
that nothing herein contained shall be construed to prevent ingress to and
egress from a tenant’s leased premises to persons with whom any tenant normally
deals in the ordinary course of its business, unless such persons are engaged in
illegal activities.  No tenant and no employee or invitee of any tenant shall go
upon the roof of the Building.
 
2.      All visitors and employees that do not have appropriate identification
or access badges shall check-in and register at the Main Lobby of the Building.
No children or minors shall be permitted in the Building as guests or invitees
(including intern employees) unless accompanied by a parent or guardian.
 
3.      Tenants shall not bring any bicycles, motorcycles, or similar vehicles
into the building, and will park such vehicles only in areas specified by
Landlord.
 
4.      No birds, fish or other animals (other than seeing eye dogs) shall be
brought into or kept in, on or about the Building.
 
5.      Tenants shall cooperate with Landlord to assure, and to abide by all
reasonable regulations and requirements that Landlord may require on a
non-discriminatory basis for the proper functioning and protection of the HVAC,
electrical, security, plumbing, fire and other systems serving the Premises and
any leased premises.  Tenants shall comply with all laws, statutes, ordinances
and governmental rules and regulations now in force or which may later be
enacted or promulgated in connection with its use of building services furnished
to any leased premises, including, without limitation, any governmental rule or
regulation relating to the use of heating and cooling of the Premises and any
leased premises.
 
6.      No sign, placard, picture, name, advertisement or notice visible from
the exterior of the leased premises shall be inscribed, painted, affixed or
otherwise displayed by any tenant on any part of the Building without the prior
written consent of Landlord.  Landlord will adopt and furnish to tenants general
guidelines relating to signs inside the Building on the office floors.  Each
tenant shall conform to such guidelines, but may request approval of Landlord
for modifications, which approval shall be at Landlord’s sole discretion.  All
approved signs or lettering on doors shall be printed, painted, affixed or
inscribed at the expense of the tenant by a person approved by Landlord, which
approval will not be unreasonably withheld.  Unsightly material within the
Leased Premises and visible from outside the Building will not be permitted.

 
 

--------------------------------------------------------------------------------

 
 
7.      No tenant shall employ any person or persons other than Landlord’s
janitorial service for the purpose of cleaning the any leased premises, unless
otherwise approved by Landlord, such approval not to be unreasonably withheld;
provided, however, Landlord acknowledges that Tenant is responsible for cleaning
the Lab/Clean Room portions of the Premises, and Landlord approves of the
identity of Tenant’s cleaning persons.  No person or persons other than those
approved by Landlord shall be permitted to enter the Building for the purpose of
cleaning the same.  No tenant shall cause any unnecessary labor by reason of
such tenant’s carelessness or indifference in the preservation of good order and
cleanliness.  Tenants shall provide adequate waste and rubbish receptacles,
cabinets, book cases, map cases and the like necessary to prevent unreasonable
hardship to Landlord in discharging its obligation regarding cleaning service.
 
8.      Landlord will furnish each tenant without charge, (i) two keys to each
tumbler lock to its respective leased premises; and (ii) a reasonable number of
electronic access key cards for its respective leased premises as reasonably
determined by Landlord.  At Tenant’s request and cost, Landlord will furnish
additional access key cards and keys.  Each tenant, upon the termination of its
tenancy, shall return to Landlord all keys and key cards, which have been
furnished to or made by the tenant.  Tenants shall be liable for the reasonable
cost of replacement for all keys or key cards not so returned.  No tenant shall
change any lock without the express written consent of the Landlord, and shall
in such case furnish Landlord with a key for any such lock.
 
9.      The persons employed to move equipment in or out of the Building must be
acceptable to Landlord.  Landlord shall have the right to prescribe the weight,
size and position of all equipment, materials, furniture or other property
brought into the Building.  Heavy objects shall, if considered necessary by
Landlord, shall be supported as is necessary properly to distribute the
weight.  Landlord will not be responsible for loss of or damage to any such
property from any cause, and all damage done to the Building by moving or
maintaining such property shall be repaired at the expense of the tenant.
 
10.    No tenant shall use or keep in its leased premises or the Building any
kerosene, gasoline or inflammable or combustible fluid or material other than
limited quantities thereof reasonably necessary for the operation or maintenance
of office equipment, or, without Landlord’s prior approval, use any method of
heating or air conditioning other than that supplied by Landlord.  No tenant
shall use or keep or permit to be used or kept any foul or noxious gas or
substance in the leased premises, or permit or suffer its leased premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors or vibrations, or interfere
in any way with other tenants or those having business therein.
 
11.    Landlord shall have the right, exercisable without liability to any
tenant to change the name and street address of the Building.
 
12.    Landlord reserves the right to exclude from the Building between the
hours of 6:00 P.M. and 8:00 A.M. and at all hours on Saturdays, Sundays and
legal holidays all persons who do not present a proper access card or other
identification as an employee of tenant or who do not otherwise present proper
authorization by tenant for access to the leased premises.  Each tenant shall be
responsible for all persons for whom it authorizes access and shall be liable to
Landlord for all acts of such persons.  Landlord shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person as herein permitted.  In the case of invasion, mob, riot,
public excitement or other similar circumstances rendering such action advisable
in Landlord’s opinion, Landlord reserves the right to prevent access to the
Building during the continuance of the same by such action as Landlord may deem
appropriate.

 
 

--------------------------------------------------------------------------------

 
 
13.    No curtains, draperies, blinds, shutters, shades, screens or other
coverings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with any exterior window in the Building without the prior
consent of Landlord.  If consented to by Landlord, such items shall be installed
on the office side of the standard window covering and shall in no way be
visible from the exterior of the Building.
 
14.    Messenger services and suppliers of bottled water, food, beverages, and
other products or services shall be subject to such reasonable regulations as
may be adopted by Landlord.  Landlord may establish a central receiving station
in the Building for delivery and pick-up by all messenger services.
 
15.    Each tenant shall see that the doors of its leased premises are closed
and locked and that all water faucets or apparatus, microwave ovens, and office
equipment (excluding office equipment required to be operative at all times) are
shut off before the tenant or its employees leave its leased premises at night,
so as to prevent waste or damage, and for any default or carelessness in this
regard the tenant shall be responsible for any damage sustained by other tenants
or occupants of the Building or Landlord.  All tenants shall keep the doors to
the Building corridors closed at all times except for ingress and egress.
 
16.    The toilets, urinals, wash bowls and other restroom facilities shall not
be used for any purpose other than that for which they were constructed, no
foreign substance of any kind whatsoever shall be thrown therein and the expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the tenant who, or whose employees or invitees, shall have
caused it.
 
 
17.
Parking

 
 
a.
Tenants shall not park in spaces allocated to other tenants, so long as the
Tenant receives its allocated parking spaces pursuant to this Sublease.

 
 
b.
No vehicles shall be permitted to be parked for more than 24 hours at a time
without prior notice to Landlord.

 
 
c.
Automobile parking areas shall be used only for parking by vehicles no longer
than full size, passenger automobiles or light passenger trucks.

 
 
d.
Users of the parking area will obey all posted signs.

 
 
e.
The maintenance, washing, waxing or cleaning of vehicles in the parking area is
prohibited.

 
 
f.
Tenants shall be responsible for seeing that all of its employees, agents and
invitees comply with the applicable parking rules, regulations, laws and
agreements.

 
 
 

--------------------------------------------------------------------------------

 
 
18.    No tenant shall install any antenna, loudspeaker, or any other device on
the roof or exterior walls of the Building without the express written consent
by Landlord, which consent may be withheld in Landlord’s sole discretion.
 
19.    There shall not be used in any portion of the Building, by any tenant or
its invitees, any hand trucks or other material handling equipment except those
equipped with rubber tires and side guards unless otherwise approved by
Landlord.
 
20.    No material shall be placed in the refuse boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of refuse in the Town of Shrewsbury
without being in violation of any law or ordinance governing such disposal.  All
refuse disposal shall be made only through entryways and elevators provided for
such purposes and at such times as Landlord shall designate.
 
21.    Smoking is permitted only in the designated areas outside of the
Building, and each tenant shall cooperate to permit smoking only in such areas.
 
22.    Landlord’s sole obligation with respect to security services for the
Building and the leased premises shall be for those services, if any, expressly
agreed to be provided in the Sublease.  Under no circumstances will Landlord be
responsible for any lost or stolen property, equipment, money, jewelry or
information from the leased premises or the Building, regardless of whether or
not such loss or theft occurs when the Building’s public areas and/or the leased
premises are locked against entry.
 
23.    Subject to the terms of the leases, Landlord may waive any one or more of
these Rules and Regulations for the benefit of any particular tenant or tenants,
but no such waiver by Landlord shall be construed as a waiver of such Rules and
Regulations in favor of any other tenant or tenants, nor prevent Landlord from
thereafter enforcing any such Rules and Regulations against any or all of the
tenants of the Building.
 
24.    These Rules and Regulations are in addition to, and shall not be
construed to, in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of premises in the Building.
 
25.    Subject to the terms of the leases and the subleases for the Building,
Landlord reserves the right to make such other and reasonable,
non-discriminatory rules and regulations as in its judgment may from time to
time be needed for the safety, care and cleanliness of the Building, and for the
preservation of good order therein.
 
[End of Page]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Environmental Matters Agreement


This ENVIRONMENTAL MATTERS AGREEMENT ("Environmental Agreement") supplements
that certain Lease ("Lease"), made and effective as of the 1st day of July,
2006, by and between Maxtor Realty Corporation ("Maxtor"), a Delaware
corporation, and Advanced MicroSensors, Inc. ("AMS"), a Delaware corporation
having its principal place of business at 333 South Street, Shrewsbury,
Massachusetts. The matters covered in this Environmental Agreement relate to
environmental, health and safety ("EH&S") aspects of AMS' operations within the
Premises as defined in the Lease ("the Business"), and in particular in Section
1 of the Lease and Exhibit A thereto, as well as to the EH&S aspects of the
Property (as defined in the Lease). This Environmental Agreement takes account
of the joint acknowledgement by AMS and Maxtor that EH&S matters need to be
addressed in connection with AMS' operation of the Business, and that clear
arrangements need to be made regarding circumstances when Maxtor and AMS share
responsibilities for EH&S issues, and when these responsibilities are separate
and distinct as among the parties hereto.


I             MANAGEMENT OF AMS RELATED WASTES AND EMISSIONS


  SECTION 1. Wastewater Effluent and Stormwater.


(a)          General. Maxtor shall be responsible for the ownership, operation,
and maintenance of a central industrial wastewater treatment system (“Wastewater
Treatment System”) that treats wastewater contributed from all subtenants in the
Property, including AMS, as well as from Maxtor. In accordance with section 2 of
the Lease, AMS shall be responsible for its proportionate share of the operating
and maintenance costs of the Wastewater Treatment System, including repairs and
upgrades, except those necessitated as a result of AMS operations, in which case
AMS will be solely responsible for such costs, Maxtor shall be responsible for
applying for, obtaining, and maintaining, and when appropriate, for updating,
modifying, or closing, all applicable permits, licenses, and approvals
associated with the Wastewater Treatment System as required by Environmental
Requirements, except to the extent such permit modifications or approvals are
necessitated solely as a result of AMS’ operations. AMS and Maxtor understand
and agree on the parameters of the Wastewater Treatment System’s capabilities,
as set forth in the Industrial Wastewater Treatment Permit attached as Exhibit
D-1 hereto.


(b)          Wastewater Management Obligations.


(i)            AMS' Obligations. AMS shall make available to Maxtor, prior to
the effective date of the Lease and thereafter upon Maxtor's reasonable request,
any and all relevant information about the nature and scope of actual and
anticipated discharges from operation of the Business into the Wastewater
Treatment System, including actual and anticipated discharge quantities and
frequency, and chemical, physical, and biological properties, and concentrations
of effluents. AMS shall not unreasonably withhold such information from Maxtor.
AMS shall be solely responsible for the costs associated with Maxtor's
installation and maintenance of sampling points and flow meters located
immediately upstream of all points of discharge of AMS wastewater into the
Wastewater Treatment System. Maxtor shall retain the right to monitor flow rates
and sample wastewater at these points as determined necessary within the
reasonable discretion of Maxtor. The costs associated with such sampling and
monitoring activities shall be the sole responsibility of AMS. Maxtor shall also
retain the right to conduct an annual wastewater sampling event, of the final
wastewater effluent in the treatment system as well as at the AMS discharge
points, and to concurrently monitor wastewater flow. Upon the Commencement Date,
or as soon thereafter as Maxtor deems appropriate based on AMS operations and
the operations of other subtenants, Maxtor shall conduct an initial wastewater
sampling event and monitor wastewater flow from all AMS points of discharge, as
well as of the final wastewater effluent. To the extent that AMS' operation of
the Business generates any effluent that does not fall within the operating
parameters set forth in Exhibit D-1, AMS shall be solely responsible for the
treatment and management of such effluents, including the installation,
permitting, operation, maintenance, and repair of any additional wastewater
treatment systems or system modifications necessary to treat the effluents.

 
 

--------------------------------------------------------------------------------

 


(ii)           Maxtor's Obligations.  Maxtor shall maintain all applicable
permits and approvals required by any Environmental Requirement for the use and
operation of the Wastewater Treatment System and industrial discharges from the
Wastewater Treatment System to the sanitary sewer, consistent with the
Industrial Wastewater Discharge Permit attached as Exhibit C-1 and the Sewer
System Connection Permit attached as Exhibit C-2. Maxtor shall discharge
sanitary, kitchen and other nonindustrial and non-process wastewater from the
Premises and Master Premises to the sanitary sewer, in compliance with all
Environmental Requirements. Maxtor shall not be responsible for the treatment of
any effluents not included within Exhibit C-1, or for any effluents above the
parameter limitations set forth in Exhibit C-1 (with the exception of pH),
unless AMS requests in writing that Maxtor operate the treatment of such
effluents, proposes to pay for the requisite upgrades and additional operational
costs associated therewith, submits such upgrades and costs to Maxtor for prior
review and approval, and such upgrades and requests are approved by Maxtor in
writing. Any emergency response actions necessary in connection with the
DI/Wastewater treatment plant shall be the responsibility of Maxtor.


(iii)          Risk of Noncompliance or Exceedance  In the event that Maxtor
reasonably determines that, as a result of AMS operations, there exists: (1) a
risk or threat that the effluent parameters and limitations set forth in Exhibit
C-1 may be exceeded; (2) a risk or threat of violation of Environmental
Requirements relating to the Wastewater Treatment System; or (3) a risk or
threat of violation of any terms of Section 1 of this Environmental Agreement,
Maxtor shall have the right to take all reasonable corrective actions necessary
to prevent the exceedance or violation, or to eliminate the risk or threat of
exceedance or violation, including, but not limited to requiring the
interruption of AMS operations, entry into the Premises, and sampling at AMS
wastewater sampling and discharge points.


(c)           Modifications IQ Wastewater Treatment System.  Maxtor and AMS
agree that upgrades and/or modifications to the Wastewater Treatment System may
be required  during the term of the Lease as a result of changes in
Environmental Requirements, or other changes in circumstances not resulting
solely due to AMS operations or processes. AMS shall bear responsibility for its
proportionate share of the costs of any such modifications. To the extent that
any upgrades or modifications to the Wastewater Treatment System are
necessitated solely due to AMS operations and processes, AMS shall be solely
responsible for such upgrades or modifications, and Maxtor shall have the right
to review and approve any plans for such upgrades or modifications, including
the proposals submitted, contractor selection, and design decisions, in
accordance with Section 8 of the Lease. This shall include any facility
expansion necessary and appropriate to accomplish the upgrade or modification to
the Wastewater Treatment System.

 
 

--------------------------------------------------------------------------------

 


(d)            Stormwater Management.


(i)            Stormwater Permit. AMS agrees not to conduct any industrial
activities in any manner that may impact the quality of stormwater at the
Premises or Property. Prior to the Term Commencement Date as defined in the
Lease, and thereafter upon the reasonable request of Maxtor, AMS shall make
available any and all relevant information about the nature and scope of
industrial activities associated with the Business that potentially could have
an impact on the quality of stormwater or the stormwater permit. Maxtor shall be
responsible for the maintenance of the stormwater permit. To the extent that any
revisions or modifications to the stormwater permit are necessary due to AMS
operations, AMS shall be solely responsible for the reimbursement of the costs
and expenses incurred by Maxtor associated with the permit modification or
revision. To the extent that any stormwater sampling is necessary solely due to
AMS operations, AMS shall be solely responsible for the costs associated with
such sampling activities undertaken by Maxtor.


(ii)         Stormwater Pollution Prevention Plan. Maxtor shall be responsible
for the ownership and maintenance of the Stormwater Pollution Prevention Plan
("SPPP") for the Master Premises, which shall include the Premises and portions
of the Property leased by other tenants. AMS shall cooperate with and assist
Maxtor in the maintenance of and any necessary revisions or modifications to the
SPPP, at AMS' sole cost and expense. AMS shall provide ninety (90) days notice
to Maxtor if it plans or anticipates any facility or operational changes that
may require revision of or modification to the SPPP. Maxtor shall have the right
to review and approve any facility or operational changes or modifications
planned by AMS that may require revision or modification of the stormwater
management plan, which approval shall not be unreasonably withheld.


SECTION 2.      Waste Management.


(a)          Non-Hazardous Waste


(i)            General. Non-RCRA-regulated waste and refuse materials and
associated facilities and appurtenances generated by AMS shall be managed in
accordance with AMS' customary practices and in compliance with all
Environmental Requirements.


(ii)           Collection and Storage. Maxtor shall provide a compactor for
nonhazardous waste collection and storage for use by all tenants, including AMS.
AMS shall be responsible for the costs associated with any waste collection
services provided by Maxtor for the Premises occupied by AMS. AMS shall not
dispose of any regulated or hazardous materials or wastes in the facilities
designated for non-hazardous wastes. To the extent that any facility expansion
is required to accommodate collection and storage of non-hazardous waste
generated by AMS, Maxtor shall be responsible for the permitting, planning,
construction and maintenance of such expansions or modifications; however, AMS
shall be solely responsible for the costs and expenses associated with any such
expansion of modification. AMS shall not use the shared solid waste facilities
for the collection and storage of construction and/or demolition waste
(non-hazardous) generated by AMS or its agents, contractors, or representatives,
in the course of any facility modification or expansion. Such construction
and/or demolition waste shall be collected and stored in a separate waste
facility provided and operated solely by AMS.


(iii)          Disposal.  Maxtor shall be solely responsible for the provision
of services for the transfer and disposal within the Building and common areas
of the Building of non-hazardous waste for all tenants, including AMS.

 
 

--------------------------------------------------------------------------------

 

(iv)          Establishment Of Segregated Waste Collection Areas.  In the event
that AMS at any time improperly disposes of a regulated or hazardous material or
waste in the shared facilities designated for non-hazardous solid waste, Maxtor
reserves the right to require that AMS provide, at its own expense, for the
permitting, construction, operation, and maintenance of a segregated
non-hazardous waste collection, storage, and disposal area to be used
exclusively by AMS. In such event, Maxtor shall have the right to review and
approve all plans, contractors, and specifications, as per Section 8 of the
Lease.


(b)          Hazardous Wastes.


(i)            General.  AMS’ obligations under this section shall include all
responsibility for compliance with all aspects of a hazardous waste management
program, including without limitation, recordkeeping, training, and the
maintenance of a contingency plan, as may be required by any Environmental
Requirements.


(ii)           EPA I.D. Number.  AMS and Maxtor shall each be responsible for
obtaining and maintaining an EPA I.D. number in accordance with Environmental
Requirements for purposes of the shipment and disposal of any and all hazardous
wastes they generate. AMS and Maxtor shall each be solely responsible for their
respective hazardous wastes, and no joint responsibility or liability is
intended by the parties hereto.


(iii)          Collection and Storage.  AMS shall be solely responsible for the
collection and storage of hazardous waste generated by the Business. AMS shall
store any hazardous waste generated by its operation of the Business only in
locations specifically designated for AMS' hazardous waste in the Chemical
Bunkers. An collection and storage of hazardous wastes generated by AMS and
managed by AMS or any agent, representative, contractor, or subcontractor of AMS
shall be conducted in compliance with all Environmental Requirements, including
all labeling and secondary containment requirements.


(iv)           Treatment and Disposal.  AMS shall be solely responsible for the
treatment and disposal of any hazardous wastes generated by AMS from operation
of the Business. AMS may, at its sole option, procure the services of a waste
management service provider for the treatment and disposal of its hazardous
waste, AMS shall be responsible for ensuring that any treatment or disposal by
AMS, its agents, representatives, contractors, or subcontractors, of any
hazardous wastes generated by AMS shall be conducted in compliance with all
Environmental Requirements. AMS shall also be responsible for scheduling any
waste shipments as necessary to ensure compliance with all Environmental
Requirements.


(v)           Records.  AMS shall be responsible, to the extent required by
applicable Environmental Requirements, for tracking each hazardous waste stream,
and for maintaining all manifests and other records in relation to the
disposition of hazardous wastes under this Section. AMS shall immediately make
available to Maxtor, upon reasonable request, any and all relevant information
about its hazardous waste streams, and such information shall not be
unreasonably withheld or delayed by AMS. In addition, Maxtor reserves the right
to request backup documentation supporting any information provided by AMS,
which documentation shall not be unreasonably withheld or delayed by AMS, AMS
shall maintain all records required by this Section during the Lease term and
for any longer period thereafter as may be required by any Environmental
Requirement. It is the intention of the parties that such records will be used
for the purpose of apportioning liabilities under Environmental Requirements,
arising out of or attributable to the disposition of hazardous wastes under this
Section, except that any such allocation shall not affect the respective
obligations of the parties under Section 9 hereof.

 
 

--------------------------------------------------------------------------------

 


SECTION 3.         Air Emissions.


(a)           General. Maxtor and AMS will each be solely responsible for air
emissions associated with their respective operations, AMS will be responsible
for all air emissions associated with operation of the Business, and Maxtor will
be responsible for emissions associated with the Property, including the overall
building facilities operation and maintenance. AMS will be responsible for
applying for, obtaining, and maintaining all applicable permits, licenses and
approvals associated with its air emissions and required by Environmental
Requirements. Maxtor will be responsible for maintaining or causing to be
maintained all permits, licenses, and approvals associated with emissions
resulting from its operations, as well as from operation of the boilers and
emergency generators serving the Master Premises and Property, and as required
by Environmental Requirements.


Maxtor shall be solely responsible for the ongoing maintenance and repair of the
three emergency generators serving the Premises and Property Premises, If AMS
requires any additional emergency generators for the operation of the Business,
or other premises subject to the Lease, Maxtor will be responsible for applying
for, obtaining, and maintaining any applicable permits, licenses, and approvals
required by Environmental Requirements for such emergency generators, and will
procure, install, and maintain the additional generator(s). All costs associated
with the procurement, permitting, installation and maintenance of any additional
emergency generators required solely as a result of AMS' operation of the
Business shall be the sole responsibility of AMS.


(b)          Air Abatement Systems and Permitting Obligations.


(i)            AMS' Obligations.  AMS shall be responsible for complying with
all air permit conditions that relate to operation of the Business including,
for example, any chemical handling requirements, treatment technologies and
related hardware and facilities, and monitoring obligations that are related
specifically to AMS' operations, AMS shall give three (3) months written notice
to Maxtor of any process change or planned chemical use that may effect the
terms and conditions of air permits held by AMS, Maxtor, or other tenants of the
Property. AMS shall also be responsible for implementing and maintaining best
management practices and for implementation of such policies and procedures as
are reasonably required to maintain its best management practices, as well as
compliance with all Environmental Requirements.


AMS shall permit, operate, and maintain: (A) the solvent exhaust system serving
module 1 (including the Chemical Mix and Chemical Analysis areas), (B) the
solvent exhaust system serving modules 7, 10 and 11, (C) the fume abatement
system serving modules 7 and 10, and (D) the general exhaust serving modules 7
and 10. AMS shall have the exclusive use and control of the two systems during
the term of the Lease. AMS shall have the right to subcontract a service
provider for the maintenance of these systems. Any repairs, upgrades,
modifications, or permit modifications relating to these systems or any other
air abatement system or permit at the Premises and Master Premises, including
the premises of other tenants, and which are necessitated as a result of AMS
operations shall be the sole responsibility of AMS, subject to the review and
approval of Maxtor. Prior to the Commencement Date, AMS shall provide to Maxtor
all relevant information regarding the chemicals AMS will use that will generate
emissions requiring abatement, including estimates of the volumes or quantities
of such chemicals and the estimated volume of emissions.


Upon termination or expiration of the Lease, operation, maintenance, and
permitting responsibilities for the thermal oxidation destruction unit, acid
fume abatement system, and solvent exhaust system shall revert to Maxtor. Prior
to termination, AMS shall be responsible for the decontamination of these
systems in compliance with all Environmental Requirements, and consistent with
section II.4.(i) hereof.

 
 

--------------------------------------------------------------------------------

 


(ii)           Maxtor's Obligations.  Maxtor shall be responsible for complying
with all permit conditions that relate solely to its business activities and
operations in the Property, the operation of the boiler, emergency generators,
and other facilities infrastructure systems. Maxtor shall be responsible for
compliance with all Environmental Requirements as they pertain to those air
abatement systems operated by and permits held by Maxtor.


(c)          Compensation.


(i)            AMS shall be solely responsible for the payment for any pollution
control devices or equipment, and associated permitting, that must be installed
solely due to its operation of the Business or any Environmental Requirements
applicable to such operations.


(ii)           Maxtor and AMS agree that installation, upgrades and/or
modifications to the pollution control devices or equipment may be required
during the term of the Lease as a result of changes in Environmental
Requirements, or other changes in circumstances not resulting solely due to AMS
operations or processes. AMS shall bear responsibility for its proportionate
share of the costs associated with any such installation, upgrade and/or
modification. To the extent that any installations, upgrades, or modifications
to the pollution control devices or equipment are necessitated solely due to AMS
operations and processes, AMS shall be solely responsible for such
installations, upgrades, or modifications, and Maxtor shall have the right to
review and approve any plans for such upgrade or modification, including the
proposals submitted, contractor selection, and design decisions, in accordance
with Section 8 of the Lease. This shall include any facility expansion necessary
and appropriate to accomplish the installation, upgrade or modification.


II.           MANAGEMENT OF AMS'S CHEMICAL- RELATED ACTIVITIES


SECTION 4.         Hazardous Material .


(a)           General.  AMS shall procure, manage and store all chemicals
associated with the operation of the Business. Such activities shall be
conducted in accordance with all Environmental Requirements and the Uniform
Building Code, the Uniform Electrical Code, the Uniform Fire Code, and shall
take into consideration the guidelines promulgated by Factory Mutual
Laboratories for highly protected risk facilities. Prior to the Term
Commencement Date, AMS shall provide Maxtor with a comprehensive list of all
chemicals to be located or used on the Premises by AMS or otherwise procured by
AMS, and shall include information relating to the hazard classification of the
chemical, as well as the identifying the location of the Material Safety Data
Sheets ("MSDS") for the listed chemicals. On a quarterly basis, AMS shall
provide to Maxtor an updated list, reflecting any changes in the chemicals
maintained by AMS at the Premises. Upon request by Maxtor, AMS shall make
available to Maxtor the MSDS for any chemical on the list.


(b)          AMS's Notice Obligations.  AMS shall give written notice to
Maxtor's Facilities Management personnel three (3) months prior to the
acquisition of any chemical or material that: (i) requires a modification to any
EH&S permit, license, or approval; (ii) necessitates an upgrade or modification
to any abatement equipment; (iii) necessitates any new or modified engineering
controls; or (iv) may present a significant health or safety hazard. These
chemicals and materials include, but are not limited to, pyrophoric gases,
reactive gases and materials, laser sources, heavy metals, or other extremely
hazardous chemicals or substances. In addition to the notice, AMS shall provide
Maxtor with a copy of the Material Safety Data Sheet for the chemical or
material. Maxtor shall have the right to review and approve the acquisition of
any such chemicals or materials. AMS shall not acquire any such chemicals or
materials not expressly approved by Maxtor. Maxtor's approval shall not be
unreasonably denied, withheld, or delayed.

 
 

--------------------------------------------------------------------------------

 


(c)           Hazard Communication Requirements. The parties agree that AMS has
established, and shall continue to maintain, using best management practices, a
hazard communication program to ensure ongoing compliance with the hazard
communication protocols under Environmental Requirements associated with the
procurement and use of hazardous materials associated with the Business. The
hazard communication program appropriately includes, but is not limited to,
provision for material safety data sheets for chemicals used in the Business,
hazard communication training for AMS employees and other individuals who will
be operating the Business, emergency response training, and other requirements
encompassed within the Occupational Safety and Health Administration's
("OSHA's") Hazard Communication Standard and related federal and state "right to
know" requirements. AMS shall ensure that hazard communication training is made
available to all personnel working in AMS premises or otherwise with AMS
processes and chemicals, including Maxtor personnel, AMS shall ensure that
Maxtor personnel are given sufficient notice of scheduled hazard communication
training to be provided by AMS. Maxtor shall be responsible for ensuring that
its personnel working in AMS' Premises or with AMS chemicals attend the AMS
hazard communication training.


(d)          Management of Hazardous Materials and Occupational Health and
Safety Matters.  The parties agree that AMS has established, and shall continue
to maintain, using best management practices, a program for the management of
hazardous materials and for occupational health and safety matters arising from
operation of the Business. The program appropriately includes, but is not
limited to, (a) provisions for the procurement, movement, storage, and labeling
of hazardous materials used in the Business in compliance with all Environmental
Requirements; (b) compliance with permissible exposure limits, medical
surveillance, emergency response requirements, and any other Environmental
Requirements; and (c) provision for workplace and personnel training and
monitoring as required by Environmental Requirements. In addition, AMS agrees to
use best management practices with regard to its management of hazardous
materials, including, but not limited to, a chemical acquisition process that
ensures all chemicals, hazardous materials, and processes are reviewed and
approved prior to acquisition or implementation. AMS agrees it will use best
efforts to conform its chemical and hazardous material acquisition and approval
process to the criteria set forth in Attachment D3 hereto.


(e)          Storage.  The parties agree that the chemical storage area
("Chemical Bunkers") may be shared as among AMS, Maxtor, and any other tenant
which Maxtor may designate from time to time ("Approved Tenant"), although each
tenant and Maxtor will have a separate secured area within such Chemical Storage
Area designated exclusively for storage of its chemicals and hazardous
materials. AMS shall ensure that its chemicals and hazardous materials are only
stored in the designated AMS storage area(s), and are not intermingled with any
chemicals or materials belonging to Maxtor or any other tenant. AMS and Maxtor
agree that all chemicals and waste will be stored in the appropriate designated
chemical storage room(s) or cabinet(s), contained within their separate secured
area within the Chemical Storage Area, that are designed for and compatible with
the chemical (e.g., flammable solvents in the flammable cabinet) in accordance
with all applicable Environmental Requirements. AMS shall segregate its storage
of hazardous materials from hazardous wastes. Maxtor shall ensure that any
Approved Tenant is subject to similar requirements.

 
 

--------------------------------------------------------------------------------

 


AMS' chemical receipts may not exceed the storage limitations of the area in the
Chemical Bunkers dedicated to AMS for the storage of hazardous materials and
wastes. If any new chemical or waste storage space construction becomes
necessary during the term of the Lease as a result of AMS' use of the Chemical
Bunkers (whether resulting from the volume of wastes stored, or from
incompatibility of wastes stored by AMS in relation to wastes which may be
stored by Maxtor or an Approved Tenant), AMS shall be responsible for the
permitting, construction, and maintenance of such space and shall pay for such
construction in accordance with Sections 7 and 8 of the Lease. Maxtor shall have
the right to review and approve all permit applications, contractor proposals
and selection, and design decisions for any such construction.


(f)           Chemical Mix Area.  AMS shall have exclusive control of the
Chemical Mix Area within the Premises. AMS shall permit certain trained and
authorized Maxtor personnel to access the Chemical Mix Area for the purpose of
transporting and delivering chemicals and raw materials into the building. AMS
will not unreasonably withhold rights of access for this purpose to trained and
authorized personnel of other subtenants. Maxtor shall have the right to inspect
the Chemical Mix Area annually, or otherwise as deemed necessary or appropriate
within Maxtor's discretion, and upon sufficient notice to AMS of such
inspection.


(g)          Safety Services.  AMS shall be responsible for all safety issues
and activities relating to operation of the Business, in accordance with
applicable industry standards, best management practices, all Environmental
Requirements, and Occupational Safety and Health Administration (OSHA)
Standards.


(h)          Employee Exposure and Industrial Hygiene Services.  AMS shall be
responsible for all employee exposures and industrial hygiene issues and
activities relating to operation of the Business, in accordance with applicable
industry standards, best management practices, all Environmental Requirements,
and OSHA Standards.


(i)           Decontamination and Decommissioning. Upon termination or
expiration of the Lease, AMS shall be responsible for the decommissioning and
decontamination of the Premises, and all systems and equipment operated thereon
by AMS during the term of the Lease. The plans for all such decommissioning and
decontamination activities shall be subject to the review and approval of
Maxtor. All decommissioning and decontamination shall be conducted in compliance
with all Environmental Requirements.


SECTION 5.         Emergency Response.


(a)           Notice.  In the event of a spill or release of a hazardous
substance on AMS' Premises, or of AMS chemicals or hazardous substances located
outside of the AMS Premises, that is required to be reported to local, state, or
federal authorities under any applicable Environmental Requirement, AMS shall
notify Maxtor as promptly as reasonably practicable under the circumstances.
Spills or releases of hazardous substances not reportable to Maxtor under this
section shall be considered incidental and shall be promptly mitigated by AMS in
accordance with all applicable Environmental Requirements and best practices.
For purposes of this section, any required notification shall be directed to
Maxtor's facilities management agent or representative.

 
 

--------------------------------------------------------------------------------

 

(b)           Response Obligations.  AMS shall have primary responsibility for
responding to, or arranging for the response to, any spill or release of a
hazardous substance on the Premises or of any chemicals or hazardous substances
procured by AMS and located outside the Premises (including those arriving at
the receiving dock), and to any spill or release of a hazardous substance on the
Property caused by AMS or any of its agents, representatives, or contractors.
AMS shall ensure that all emergency response measures are undertaken in
accordance with Environmental Requirements and best practices. If Maxtor
reasonably determines that AMS, any service provider retained by AMS for the
purpose of emergency response, or any transporter delivering chemicals or
hazardous materials to AMS, is not duly responsive to a spill or release, Maxtor
may elect to undertake emergency response measures and obtain reimbursement for
all costs associated with such emergency response activities from AMS.


(c)           Emergency Response Team Room.  AMS shall have exclusive access to
and use of the Emergency Response Team room. Only trained and authorized AMS
personnel shall be permitted access to this room.


SECTION 6. [Omitted.]


SECTION 7.         Reporting Obligations.


(a)           General. AMS shall report any releases of hazardous substances
resulting from its operation of the Business to local, state, or federal
authorities, in accordance with Environmental Requirements. AMS shall comply
with any emergency reporting requirements associated with the utilization and
disposition of hazardous materials and hazardous wastes including, but not
limited to, the reporting of accidental releases of hazardous substances under
Environmental Requirements. AMS shall report any event or circumstance relating
to its operation of the Business requiring such emergency report as promptly as
practicable. Notwithstanding the provisions in Section 5 above, AMS shall give
Maxtor notice of any event or circumstance relating to the Business requiring
such emergency report as promptly as practicable and in no event later than AMS'
reporting of such event or circumstance.


(b)           Other Reporting Obligations.  AMS shall prepare and file all other
EH&S related reports required by federal, state, or local laws or regulations
which are associated with the operation of the Business including, but not
limited to, OSHA reports, reports required under the Emergency Planning and
Community Right to Know Act, reports under the Toxic Substances Control Act,
reports required under the Resource Conservation and Recovery Act, and/or
reports required under Environmental Requirements. Upon reasonable request from
Maxtor, copies of these reports shall immediately be made available by AMS to
Maxtor. Requested copies of such records shall not be unreasonably withheld or
delayed in delivery by AMS.


III.           GENERAL PROVISIONS RELATING TO EH&S COMPLIANCE


SECTION 8.         EH&S Compliance Programs.


(a)            Program Maintenance.  AMS shall maintain its EH&S programs and
activities to ensure that they meet all requirements of Environmental
Requirements. Maxtor may review and comment upon these programs and activities
insofar as they may affect Maxtor.


(b)           Access to Records.  Both parties shall make available to each
other, on reasonable request; all relevant records relating to EH&S activities
and services insofar as such activities demonstrably affect the other party.
Both parties shall further provide reasonable access to each other's respective
portions of the Property and Premises, in order to facilitate discharge of the
parties' obligations and rights under this Environmental Agreement.

 
 

--------------------------------------------------------------------------------

 


(c)           Right of Inspection and Access.  Annually, or at intervals
mutually agreed between the parties hereto, Maxtor shall have the right, but not
the obligation, to enter and inspect the Premises (pursuant to and
notwithstanding the terms of Section 11 of the Lease) for purposes of verifying
AMS' compliance with Environmental Requirements and with the terms and
conditions of this Agreement. This right shall include the right to inspect and
audit AMS documentation and records. Maxtor shall provide AMS with five (5)
calendar days notice of its planned inspection dates. AMS shall provide Maxtor
with any personal protective equipment necessary and appropriate to conduct the
inspection, as well as any information regarding AMS' EH&S procedures and
policies that may be applicable or relevant during the inspection. Maxtor shall
also have an immediate right of entry and inspection of the Premises under any
emergency or exigent circumstances which may arise as a result of, but not
limited to, release from the Premises of hazardous materials, chemicals, gases,
or other substances into the environment. Under such circumstances, no advance
notice to AMS shall be required. Under no circumstances shall the entry or
inspection rights described herein be unreasonably withheld, delayed, or
restricted by AMS. Moreover, Maxtor shall have an ongoing right of access for
the purposes of fulfilling its obligations under Section 7 of the Lease and
carrying out the services identified in Section 5 of the Lease, including, but
not limited inspections and maintenance of fire suppression equipment (e.g.,
fire extinguishers).


(d)           Provisions for Communications.  Both parties shall make reasonable
attempts to communicate any and all issues that may arise as they relate to EH&S
programs for either Maxtor or AMS. Issues shall follow the protocol of 1) verbal
communications with agreement by both parties to a commitment of a completion
date for resolution; 2) followed by written notification should the issue not be
resolved by the verbally agreed upon due date; and 3) escalation of the written
notification to each successive level of management until the issue is
satisfactorily resolved for both parties.


(e)           Confidentiality.  The parties agree that either party may have
access to certain confidential information belonging to the other party in
connection with the performance of obligations under this Environmental
Agreement. The parties agree to maintain the confidentiality of such information
pursuant to Section 39 of the Lease.


SECTION 9.         Liability for EH&S Activities.


(a)           General.  Except as explicitly provided in this Environmental
Agreement and in subparagraph (b) of this Section, Maxtor and AMS shall not have
any responsibility for EH&S obligations associated with the other party's
operations, but shall cooperate fully and to the extent necessary to support
each other in maintaining each others', and the Premises', full compliance with
all Environmental Requirements. In addition, the provision of certain EH&S
services by Maxtor to AMS shall not be construed to convert Maxtor into an
"operator" of the Business for EH&S purposes. Similarly, AMS' relationship with
Maxtor and its utilization of certain Maxtor facilities shall not be construed
to convert AMS into an "owner" or "operator" of any Maxtor facilities that are
not covered by the Lease.


(b)           Compliance Responsibility.  AMS and Maxtor shall each separately
bear responsibility for compliance with all Environmental Requirements relating
to their respective operations and activities. AMS shall bear sole
responsibility for compliance with all Environmental Requirements applicable to
the Business. In the event that either party receives a notice of
non-compliance, or alleged non-compliance with any Environmental Requirements,
or any notice of violation of any EH&S requirement, or in the event of a release
requiring emergency reporting, the parties shall cooperate to respond to such an
event, and such notice required shall promptly be provided to the other party,
and the parties shall, as reasonably necessary and appropriate, cooperate to
respond to such an event.

 
 

--------------------------------------------------------------------------------

 


(c)           Indemnity by AMS.  AMS shall indemnify, defend (with counsel
reasonably acceptable to Maxtor), protect, and hold Maxtor and its employees,
successors and assigns, free and harmless from and against any claims,
liabilities, losses, costs, or expenses (including reasonable attorneys' and
consultants' fees) directly or indirectly caused by AMS' Environmental
Activities or violations by AMS of Environmental Requirements, including all
costs of any repair or cleanup, investigative, removal or remediation action, or
detoxification or decontamination of the Property or Premises, or the
preparation and implementation of any closure, remedial action or other plans in
connection therewith that are required. This indemnity shall include any and all
liabilities that Maxtor may incur in connection with its financial, lending, or
financing arrangements affecting or related to the Property or the Premises.


(d)          Indemnity by Maxtor.  Maxtor shall indemnify, defend (with counsel
reasonably acceptable to AMS), protect, and hold AMS and its employees,
successors and assigns, free and harmless from and against any claims,
liabilities, losses, costs, or expenses (including reasonable attorneys' and
consultants' fees) to the extent caused by Maxtor's Environmental Activities or
violations by Maxtor of Environmental Requirements, including all costs of any
repair or cleanup, removal or remediation action, or detoxification or
decontamination of the Property, or the preparation and implementation of any
closure, remedial action or other plans in connection therewith that are
required.


(e)           The provisions of Sections 9(c) and 9(d) shall survive the
expiration or earlier termination of the term of this Environmental Agreement
and the Lease.


IV.           GENERAL PROVISIONS


SECTION 10.                      Environmental Agreements with other
Tenants.  Maxtor agrees that it will use best efforts to enter into an
agreement, containing terms and conditions similar to this Environmental
Agreement, with any other tenant(s) of the Property that will or may engage in
Environmental Activities subject to Environmental Requirements. AMS agrees that
it will use best efforts to enter into an agreement, containing terms and
conditions similar to this Environmental Agreement, with any sublessee(s) or
assignee(s) of the Premises that will or may engage in Environmental Activities
subject to Environmental Requirements.


SECTION 11.                      Entire Agreement.  This Environmental
Agreement, together with the Lease, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understanding
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement of any kind not expressly set forth in this Environmental
Agreement shall affect, or be used to interpret, change or restrict, the express
terms and provisions of this Environmental Agreement.


SECTION 12.                       Modifications and Amendments.  The terms and
provisions of this Environmental Agreement may be modified or amended only by
written agreement executed by all parties hereto.

 
 

--------------------------------------------------------------------------------

 

SECTION 13.                       Waivers and Consents.  The terms and
provisions of this Environmental Agreement may be waived, or consent for the
departure therefrom granted, only by written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms of provisions of this Environmental Agreement, whether or not
similar. Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent.


SECTION 14.                       Assignment.  The rights and obligations under
this Environmental Agreement may not be assigned by either party hereto without
the prior written consent of the other party which shall not be unreasonably
withheld or delayed; provided that either party may assign its rights and
obligations hereunder without such consent (i) in the event of a merger of such
party with any other entity or to any person who acquires all or substantially
all of the assets of such party or (ii) to an Affiliate of such party.


SECTION 15.                       Benefit. All statements, representations,
warranties, covenants and agreements in this Environmental Agreement shall be
binding on the parties hereto and shall inure to the benefit of the respective
successors and permitted assigns of each party hereto. Nothing in this
Environmental Agreement shall be construed to create any rights or obligations
except among the parties hereto, and no person or entity shall be regarded as a
third party beneficiary of this Environmental Agreement.


SECTION 16.                       Governing Law. This Environmental Agreement
and the rights and obligations of tire parties hereunder shall be construed in
accordance with and governed by the laws of the State of Massachusetts, without
giving effect to the conflict of law principles thereof


SECTION 17.                        Severability, In the event that any court of
competent jurisdiction shall determine that any provision, or any portion
thereof, contained in this Environmental Agreement shall be unreasonable or
unenforceable in any respect, then such provision shall be deemed limited to the
extent that such court deems it reasonable and enforceable, and as so limited
shall remain in full force and effect. In the event that such court shall deem
any such provision, or portion thereof, wholly unenforceable, the remaining
provisions of this Environmental Agreement shall nevertheless remain in full
force and effect; provided that if, without such invalid provisions, the
fundamental mutual objectives of the parties cannot be achieved, then either
party may terminate this Environmental Agreement without penalty by written
notice to the other.


SECTION 18.                        Headings and Captions. The headings and
captions of the various subdivisions of this Environmental Agreement are for
convenience of reference only and shall in no way modify, or affect the meaning
or construction of any of the terms or provisions thereof


SECTION 19.                        No Waiver of Rights. Powers and Remedies. No
failure or delay by a party hereto in exercising any right, power or remedy
under this Environmental Agreement, and no course of dealing between the parties
hereto, shall operate as a waiver of any such right, power or remedy of the
party. No single or partial exercise of any right, power or remedy under this
Environmental Agreement by a party hereto, nor any abandonment or discontinuance
of steps to enforce any such right, power or remedy, shall preclude such party
from any other or further exercise thereof or the exercise of any other right,
power or remedy hereunder. The election of any remedy by a party hereto shall
not constitute a waiver of the right of such party to pursue other available
remedies. No notice to or demand on a party not expressly required under this
Environmental Agreement shall entitle the party receiving such notice or demand
to any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the party giving such notice or demand to
any other or further action in any circumstances without such notice or demand.

 
 

--------------------------------------------------------------------------------

 


SECTION 20.                      Termination.  The parties agree that this
Environmental Agreement will be terminated and canceled in the event of a
termination of the Lease in accordance with the terms thereof.


SECTION 21.                      Definitions.


(a)          Chemicals. Chemicals shall mean any liquid, solid, aerosol, or
gaseous form of the following substances: acids, bases, solvents, abrasive
materials, adhesives (sealants, encapsulates, glues), building maintenance
supplies, gases (including aerosol cans), inks, lubricants (oils, cutting
fluids), packaging materials (foam-in place), paints, photographic materials
(resists and developers), proprietary chemicals, pure chemicals, soldering
materials (brazes and fluxes), and any substance for which a Material Safety
Data Sheet (MSDS) is required by OSHA Standards.
 
(b)          Manage.  The term manage includes the use, handling,
labeling,dispensing, mixing, transporting, inventorying, purchasing, stocking,
storing, and issuing of all chemicals and hazardous materials.


(c)           Storage.  The term storage includes the keeping, warehousing,
stocking, retention or leaving of chemicals in closed containers, tanks, or
similar vessels.


(d)          Hazardous Substances.  The term hazardous substance includes: 1)
any material that poses a threat to human health and/or the environment; 2) any
hazardous material or hazardous waste identified by federal or state
regulations; and 3) any substance named by EPA to be reported if a designated
quantity of the substance is spilled in the waters of the United States or if
otherwise emitted into the environment.


(e)          Definitions. As used herein:


(i)           “Environmental Activity” means any actual, proposed, threatened or
claimed use, storage, treatment, existence, release, emission, discharge,
generation, manufacture, import, export, disposal or transportation of any
Hazardous Substances from, into, on, under or about the Premises, or any other
activity or occurrence that causes or would cause any such event to exist.
 
(ii)           “Environmental Requirements” means all present and future
federal, state, regional or local laws and regulations relating to the use,
storage, treatment, existence, release, emission, discharge, generation,
manufacture, import, export, disposal or transportation of any Hazardous
Substances, the protection of the environment, or protection and/or monitoring
of human health and safety, occupational safety, or industrial hygiene.


(f)           The terms Premises, Building, and Property shall have the same
definitions as provided for in the Lease.


SECTION 22.                       Indemnities.  Any indemnities called for under
this Environmental Agreement shall be administered pursuant to Section 17 of the
Lease.

 
 

--------------------------------------------------------------------------------

 


EXHIBIT E


AMS Equipment List

 
 

--------------------------------------------------------------------------------

 


AMS Equipment List
Mod
 
Equipment
 
Who owns repair
 
Who/How pays for repair
 
Dedicated to AMS Only
1-1
 
HVAC
 
Maxtor
 
Opex
 
No
1-2
 
HVAC
 
Maxtor
 
Opex
 
No
1-2
 
Fume Exhaust
 
Maxtor
 
Opex
 
No
1-2
 
Solvent Exhaust
 
Maxtor
 
Direct Chargeback
 
Yes
7&10
 
HVAC
 
Maxtor
 
Opex
 
Yes
7&10
 
House  Vacuum
 
Maxtor
 
Opex
 
No
7&10
 
Process Vacuum
 
Maxtor
 
Opex
 
No
7&10
 
Fume Exhaust
 
AMS
 
Direct Chargeback
 
Yes
7&10
 
Solvent Exhaust
 
AMS
 
Direct Chargeback
 
Yes
7&10
 
General Exhaust
 
AMS
 
Direct Chargeback
 
Yes
7&10
 
Process Cooling Water
 
Maxtor
 
Opex
 
No
7&10
 
Chiller 5
 
Maxtor
 
Opex
 
No
7&10
 
UPS 4
 
Maxtor
 
Direct Chargeback
 
Yes
11
 
HVAC
 
Maxtor
 
Opex
 
Yes
11
 
House  Vacuum
 
Maxtor
 
Opex
 
No
11
 
Process Vacuum
 
Maxtor
 
Opex
 
No
11
 
Process Cooling Water
 
Maxtor
 
Opex
 
No
11
 
Solvent Exhaust
 
AMS
 
Direct Chargeback
 
Yes
11
 
Fume Exhaust
 
Maxtor
 
Opex
 
No
Chemical Bunkers
 
HVAC
 
Maxtor
 
Opex
 
No
6-2 Office
 
HVAC
 
Maxtor
 
Opex
 
No
9-2 Office
 
HVAC
 
Maxtor
 
Opex
 
No

 
 
 

--------------------------------------------------------------------------------

 